Exhibit 10.1

ASSET PURCHASE AGREEMENT
BY AND BETWEEN
NE OPCO, INC.,
CENVEO CORPORATION
AND
CENVEO, INC.
                                
Dated as of August 21, 2013








--------------------------------------------------------------------------------



Table of Contents


 
 
Page
ARTICLE I
DEFINITIONS
2
1.1


Certain Definitions.
2
1.2


Terms Defined Elsewhere in this Agreement
12
1.3


Other Definitional and Interpretive Matters.
13
 
 
 
ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
14
2.1


Purchase and Sale of Assets
14
2.2


Excluded Assets
16
2.3


Assumption of Liabilities
17
2.4


Excluded Liabilities
17
2.5


Assumption and Assignment of Contracts; Cure Amounts
19
2.6


Further Conveyances and Assumptions
20
2.7


Bulk Sales Laws
20
 
 
 
ARTICLE III
CONSIDERATION
20
3.1


Consideration
20
3.2


Purchase Price Deposit.
21
3.3


DIP Savings Determination Procedure.
22
3.4


DIP Savings Amount and Payment
22
3.5


Re-payment of Pre-Paid Amounts
23
 
 
 
ARTICLE IV
CLOSING AND TERMINATION
23
4.1


Closing Date
23
4.2


Deliveries by Seller
23
4.3


Deliveries by Purchaser and Issuer
24
4.4


Termination of Agreement
25
4.5


Procedure Upon Termination
26
4.6


Effect of Termination.
26
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
26
5.1


Organization and Good Standing
26
5.2


Authorization of Agreement
26
5.3


Conflicts; Consents of Third Parties.
27
5.4


Financial Statements.
28
5.5


No Undisclosed Liabilities
28
5.6


Title to Purchased Assets; Sufficiency and Condition of Assets.
28
5.7


Taxes.
29


i



--------------------------------------------------------------------------------



Table of Contents


(continued)
 
 
Page
5.8


Real Property.
29
5.9


Tangible Personal Property Leases
30
5.10


Intellectual Property.
30
5.11


Material Contracts.
31
5.12


Employee Benefits.
33
5.13


Labor.
34
5.14


Litigation
35
5.15


Compliance with Laws; Permits.
35
5.16


Environmental Matters
35
5.17


Suppliers and Customers
36
5.18


Investment Representations.
36
5.19


Absence of Certain Changes
37
5.20


No Subsidiaries and Parent’s Assets
37
5.21


Financial Advisors
37
5.22


No Other Representations or Warranties; Schedules.
37
 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
39
6.1


Organization and Good Standing
39
6.2


Authorization of Agreement.
39
6.3


Conflicts; Consents of Third Parties.
40
6.4


Litigation
41
6.5


Financial Advisors
41
6.6


Financial Capability
41
6.7


Common Stock Shares.
41
6.8


Periodic Reports
42
6.9


Condition of the Business.
42
 
 
 
ARTICLE VII
BANKRUPTCY COURT MATTERS
43
7.1


Reserved.
43
7.2


Bankruptcy Court Filings
43
 
 
 
ARTICLE VIII
COVENANTS
44
8.1


Access to Information
44
8.2


Operations of the Purchased Assets Pending the Closing.
44
8.3


Consents
46
8.4


Regulatory Approvals.
46
8.5


Further Assurances
46
8.6


Confidentiality
47


ii

--------------------------------------------------------------------------------



Table of Contents


(continued)
 
 
Page
8.7


Preservation of Records.
47
8.8


Publicity
47
8.9


Schedules
48
8.10


Lock-Up and Standstill.
48
8.11


Post-Closing Periodic Reports
50
8.12


Common Stock Shares
51
8.13


Hilco Transition Services
51
 
 
 
ARTICLE IX
Employees and Employee Benefits
51
9.1


Employment.
51
9.2


Employee Benefits.
52
 
 
 
ARTICLE X
CONDITIONS TO CLOSING
52
10.1


Conditions Precedent to Obligations of Purchaser
52
10.2


Conditions Precedent to Obligations of Seller
54
10.3


Conditions Precedent to Obligations of Purchaser and Seller
55
10.4


Frustration of Closing Conditions
56
 
 
 
ARTICLE XI
NO SURVIVAL
56
11.1


No Survival of Representations and Warranties
56
 
 
 
ARTICLE XII
TAXES
56
12.1


Transfer Taxes
56
12.2


Tax Payments
57
12.3


Purchase Price Allocation (Federal Income Tax)
57
12.4


Cooperation
57
 
 
 
ARTICLE XIII
MISCELLANEOUS
57
13.1


Expenses
57
13.2


Injunctive Relief
58
13.3


Governing Law
58
13.4


Submission to Jurisdiction; Consent to Service of Process.
58
13.5


WAIVER OF RIGHT TO TRIAL BY JURY
59
13.6


Entire Agreement; Amendments and Waivers
59
13.7


Notices
59
13.8


Severability
60
13.9


Binding Effect; No Third-Party Beneficiaries; Assignment
61


iii

--------------------------------------------------------------------------------



Table of Contents


(continued)
 
 
Page
13.10


Non-Recourse
61
13.11


Counterparts
61




iv

--------------------------------------------------------------------------------




TABLE OF EXHIBITS AND SCHEDULES
Exhibits and Schedules
Name
Exhibit A
Form of Bill of Sale, Assignment and Assumption Agreement
Exhibit B
Form of Sale Order
Exhibit C
Form of Purchaser Note
Schedule 1.1(a)
Leased Locations
Schedule 1.1(b)
Excluded Contracts
Schedule 1.1(c)
Knowledge of Seller
Schedule 1.1(d)
Permitted Exceptions
Schedule 1.1(e)
Purchased Contracts
Schedule 1.1(f)
Schedule 1.1(g)
Purchased Intellectual Property
Post-Petition Trade Payables
Schedule 2.2
Excluded Assets
Schedule 2.12-2
Events and Occurrences Regarding Suppliers and Customers
Schedule 3.1
Illustrative Purchase Price Calculation
Schedule 3.1(b)


Schedule 3.4


Schedule 3.5
Allocation of Common Stock Shares to Share Recipients
DIP Savings Conditions Levels Relating to Inventory and Accounts Receivable
Pre-Paid Amounts
Schedule 4.3(g)
Legends
Schedule 5.4(b)


Closing Financial Statements - Accounting Principles, Policies and Practices
Schedule 5.7
Taxes
Schedule 5.8(a)
Schedule 5.8(h)
Real Property Leases
Real Property Improvements
Schedule 5.9
Schedule 5.10(a)-(1)
Schedule 5.10(a)-(2)


Schedule 5.10(a)-(3)
Personal Property Leases
Registered Domain Names
Registered Marks and Pending Applications for Registration of Marks
Unregistered Marks Owner by Seller
Schedule 5.11
Material Contracts
Schedule 5.12
Employee Benefit Plans
Schedule 5.13(a)
Schedule 5.13(c)
Collective Bargaining Agreements
Employees
Schedule 5.14
Schedule 5.15(b)
Litigation
Permits Held by Seller Relating to Purchased Assets
Schedule 5.16(a)
Schedule 5.17-1
Schedule 5.19
Environmental Matters
Suppliers and Customers
Absence of Certain Changes





--------------------------------------------------------------------------------




Exhibits and Schedules
Name
Schedule 8.2(a)


Schedule 8.2(b)
Operation of the Purchased Assets Pending Closing
Approved Budget (as defined in the DIP Credit Agreement)
Schedule 9.2(b)
Accrued and Unused Vacation Pay
Schedule 12.3
Purchase Price Allocation (Tax)
 
 




vi

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT, dated as of August 21, 2013 (this "Agreement"), by and
among NE Opco, Inc., a Delaware corporation ("Seller"), Cenveo Corporation, a
Delaware corporation ("Purchaser"), and Cenveo, Inc., a Colorado corporation
("Issuer"). Seller, Purchaser and Issuer are sometimes herein referred to
collectively as the "Parties" and individually as a "Party."
W I T N E S S E T H:
WHEREAS, on June 10, 2013 (the "Petition Date"), Seller and NEV Credit Holdings,
Inc., a Delaware corporation ("Holdings"), and the owner of all of the
outstanding common stock of Seller, filed voluntary petitions for relief (the
"Bankruptcy Case") under Chapter 11 of Title 11 of the United States Code, 11
U.S.C. § 101 et seq. (the "Bankruptcy Code"), in the United States Bankruptcy
Court for the District of Delaware (the "Bankruptcy Court");
WHEREAS, Seller continues to operate the Business as a debtor in possession;
WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and Purchaser
desires to purchase, acquire and assume from Seller, all of the Purchased Assets
and Assumed Liabilities, all as more specifically provided herein;
WHEREAS, Purchaser is a direct wholly-owned subsidiary of Issuer and Issuer has
agreed to issue Common Stock as part of the consideration for the Purchased
Assets;
WHEREAS, simultaneously with the execution of this Agreement, (i) Seller has
entered into an Asset Purchase Agreement, dated as of the date of this Agreement
(the "Hilco Purchase Agreement") with HRV NE, LLC, a Delaware limited liability
company ("Hilco"), for all of Seller's accounts receivables, (ii) Seller has
entered into an Asset Purchase Agreement, dated as of the date of this Agreement
(the "Inventory Purchase Agreement") with Southern Paper, LLC a Florida limited
liability company (the "Inventory Purchaser"), for certain of Seller's
Inventory, and (iii) in order to induce Purchaser to execute this Agreement,
each of IP and Gores is executing a letter agreement with Issuer and Purchaser
(each, a "Letter Agreement"); and
WHEREAS, it is a condition to the consummation of the Transactions that this
Agreement, the Hilco Purchase Agreement and the Inventory Purchase Agreement
close simultaneously.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements hereinafter contained, the sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:






--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
1.1    Certain Definitions.
For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:
"503(b)(9) Claim Amount" means cash in the amount of $500,000 that will be used
by Seller for the payment of $500,000 of the 503(b)(9) Claim Liabilities that
are allowed administrative expenses in the Bankruptcy Case.
"503(b)(9) Claim Liabilities" means all Liabilities of Debtors under Section
503(b)(9) of the Bankruptcy Code.
“Accredited Investor” has the meaning ascribed to such term in Rule 501 of
Regulation D promulgated under the Securities Act.
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term "control" (including
the terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
"Business" means the business of Seller.
"Business Day" means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.
"Cash and Cash Equivalents" means all of Seller's cash (including petty cash and
checks and drafts received or in transit, including, without limitation, all
checks and drafts that have been submitted, posted or deposited, prior to the
consummation of the Closing), checking account balances, marketable securities,
certificates of deposits, time deposits, bankers' acceptances, commercial paper
and government securities and other cash equivalents.
“Change of Control Transaction” means the consummation of: (a) a sale of all or
substantially all of the assets of Issuer and its subsidiaries, taken as a whole
(other than a sale of all or substantially all of the assets of Issuer and its
subsidiaries to one or more controlled Affiliates of Issuer); or (b) a
recapitalization, reorganization, merger, consolidation or similar transaction
immediately after which the Persons who were the beneficial owners of the
outstanding shares of voting capital stock of Issuer immediately prior to such
recapitalization, reorganization, merger, consolidation or similar transaction,
will, directly or indirectly, own less than 50% of the combined voting power of
the then outstanding voting capital stock of Issuer immediately after such
recapitalization, reorganization, merger, consolidation or similar transaction.

2

--------------------------------------------------------------------------------




"Code" means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Committee” means the Official Committee of Unsecured Creditors of the Debtors.
"Common Stock" means Issuer’s common stock, par value $0.01 per share.
"Common Stock Price" means the volume-weighted average price of the Common Stock
as reported by the New York Stock Exchange, obtained from Bloomberg L.P., for
the trading hours from 9:30 a.m. to 4:00 p.m. Eastern Time during the 25 trading
days beginning 12 trading days prior to the date of this Agreement; provided,
however, that in no event will the Common Stock Price be less than $2.00 and
more than $2.40.
"Common Stock Shares" means the number of shares of Common Stock (rounded down
to the nearest whole share) equal to $5,000,000 divided by the Common Stock
Price.
"Contract" means any oral or written contract, indenture, note, bond, lease or
other agreement.
"Credit Documents" means the DIP Credit Agreement, the Subordinated Lien Credit
Agreement, the International Paper Supply Agreement and the International Paper
Note and all other Contracts executed and delivered in connection with, or
contemplated by, any of the foregoing.
“Dataroom” means Seller’s virtual data room in the RR Donnelly Venue.
"Debtors" means Seller and Holdings.
"Designation Deadline" means the date that is the earlier of (i) Ninety (90)
Days after the Closing Date, or (ii) the expiration of the period provided for
under Section 365(d)(4) of the Bankruptcy Code (as such period may be extend in
accordance with such section).
"DIP Credit Agreement" means that certain Debtor-In-Possession Credit Agreement,
dated as of June 10, 2013, among Seller, as debtor and debtor-in-possession,
Holdings, each lender from time to time party thereto, and Salus Capital
Partners, LLC, as administrative agent and collateral agent, as amended,
restated, supplemented or otherwise modified, replaced or refinanced from time
to time.
"DIP Savings Amount" means the amount, if any, by which as of the Closing, (A)
the face amount of Eligible Trade Receivables (as defined in and calculated
pursuant to the DIP Credit Agreement as in effect as of the date of this
Agreement), net of Receivables Reserves, multiplied by (B) ninety-five percent
(95%); plus (C) the Cost of Eligible Inventory (as defined in and calculated
pursuant to the DIP Credit Agreement as in effect as of the date of this
Agreement), net of Inventory Reserves (as defined in the DIP Credit Agreement as
in effect as of the date of this Agreement), multiplied by (D) the product of
the Appraisal Percentage (as defined in the DIP Credit Agreement as in effect as
of the date of this Agreement) multiplied by (E) the Appraised Value of Eligible
Inventory (as defined in the DIP Credit Agreement as in effect as of the date of
this

3

--------------------------------------------------------------------------------




Agreement); less (F) the Tranche A outstanding borrowings, calculated in
accordance with the DIP Credit Agreement (as in effect as of the date of this
Agreement), exceeds $2,883,000.
"Documents" means all files, documents, electronically stored information in any
format or in any medium or other storage device including electronically
transmitted written or vocal messages, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, other data or data compilations, technical documentation (design
specifications, functional requirements, operating instructions, logic manuals,
flow charts, etc.), user documentation (installation guides, user manuals,
training materials, release notes, working papers, etc.), marketing
documentation (sales brochures, flyers, pamphlets, web pages, etc.), and other
similar materials related to the Business or the Purchased Assets, in each case
whether or not in electronic form.
"Effective Date" means the date of this Agreement.
"Employees" means all individuals employed by Seller on or prior to the date of
this Agreement, together with individuals who are hired by Seller after the date
of this Agreement and prior to the consummation of the Closing, if any.
"Environmental Law" means any foreign, federal, state or local Law relating to
(a) pollution, the protection of human health and safety or the environment or
natural resources; (b) emissions, discharges, releases or threatened releases of
any Hazardous Material into the environment (including ambient air, surface
water, ground water, land surface or subsurface strata); (c) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of any Hazardous Material; (d) liability for personal
injury or property damage arising out of the manufacture, processing,
distribution, use, generation, treatment, storage, disposal, transport,
handling, emission, discharge, release, threatened release, or presence of
Hazardous Materials at real property (whether or not owned, leased or used by
the Company or any of its Subsidiaries); (e) remediation, reclamation or
restoration of real property (whether or not owned, leased or used by the
Company or any of its Subsidiaries); or (f) workplace health and safety and
protection of employees from workplace hazards including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
App. § 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§ 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7
U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), and the regulations promulgated pursuant thereto.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agreement” means that certain Escrow Agreement, dated on or about the
date hereof, among Purchaser, Seller and Escrow Holder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

4

--------------------------------------------------------------------------------




"Excluded Contracts" means, other than the Purchased Contracts, each Contract to
which Seller is a party or by which its assets are bound or otherwise subject,
including, without limitation, the Contracts set forth on Schedule 1.1(b), and
the Spirit Lease.
"Excluded Matter" means any one or more of the following: (a) the effect of any
change in the United States or foreign economies or securities or financial
markets in general; (b) the effect of any change that generally affects any
industry in which Seller operates; (c) the effect (in and of itself) of any
change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities or acts of war, sabotage or terrorism; (d) the
effect of any changes in applicable Laws or accounting rules; (e) the effect of
any action taken by Purchaser or its Affiliates outside of the ordinary course
of business in violation of this Agreement; provided, however, that the Excluded
Matters contained in the foregoing clauses (a), (b), (c) and (d) shall not apply
to the extent that such effect has a disproportionate adverse effect on Seller
as compared to the adverse impact such circumstance, state of facts or matters,
change, event, occurrence, action or omission has on other companies operating
in the industries or markets in which Seller operates.
"Furniture and Equipment" means all furniture, fixtures, furnishings, equipment,
vehicles, leasehold improvements, and other tangible personal property owned,
used or held for use by Seller, including all such machines, tools, artwork,
desks, chairs, tables, Hardware, copiers, telephone lines and numbers, facsimile
machines and other telecommunication equipment, cubicles and miscellaneous
office furnishings and supplies.
"GAAP" means generally accepted accounting principles in the United States.
“Gores” means Galactic Holdings, LLC, a Delaware limited liability company, and
Gores Group LLC, a Delaware limited liability company.
"Governmental Body" means any government or governmental or regulatory body
including, without limitation, any agency, bureau, commission, dependent or
similar body, or any political subdivision thereof, whether foreign, federal,
state, or local, or any instrumentality or authority thereof, or any court or
arbitrator (public or private).
“GUC Trust” means the General Unsecured Creditors Trust formed in connection
with the Bankruptcy Case and pursuant to the GUC Trust Agreement.
“GUC Trust Agreement” means that certain Trust Agreement of the GUC Trust,
entered into in connection with the Bankruptcy Case prior to the Closing.
"Hardware" means any and all computer and computer-related hardware, including,
but not limited to, computers, file servers, facsimile servers, scanners, color
printers, laser printers and networks.
"Hazardous Material" means any and all solid, liquid, gaseous and other
materials (including substances, chemicals, compounds, mixtures, wastes,
pollutants and contaminants) (i) to the extent such materials are prohibited,
limited or regulated by the Environmental Laws as

5

--------------------------------------------------------------------------------




"hazardous" (including "hazardous substances" or "hazardous wastes"), a
"pollutant", or a "contaminant" or "toxic" pursuant to any Law, including
asbestos, urea formaldehyde, polychlorinated biphenyls (PCBs), radon, petroleum
(including its derivatives, by-products or other hydrocarbons); and any other
substance which is subject in any respect to any Law, or which poses or could
pose a threat or nuisance to health or the environment or (ii) petroleum
products and their derivatives.
"Indebtedness" of any Person means, without duplication: (a) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other obligations in respect
of (i) indebtedness of such Person for money borrowed and (ii) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable; (b)  all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (including, without limitation, all "seller notes" and earn-outs), all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement (but excluding trade accounts payable and
other accrued current liabilities arising in the Ordinary Course of Business);
(c) all obligations of such Person under leases required to be capitalized in
accordance with GAAP; (d) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker's acceptance or similar credit
transaction or under any performance or surety bonds; (e) all obligations of
such Person under any interest rate, currency or other hedging agreement; (f)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock or other equity securities or any warrants,
rights or options to acquire such capital stock or other equity securities,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of the type referred to in clauses (a) through
(f) of for the payment of which such Person is responsible or liable, directly
or indirectly, as obligor, guarantor, surety or otherwise, including guarantees
of such obligations; and (h) all obligations of the type referred to in
clauses (a) through (f) of other Persons secured by any Lien on any property or
asset of such Person (whether or not such obligation is assumed by such Person).
Without limitation of the foregoing, Indebtedness of a Person shall include all
fees, costs and other expenses incurred in connection with the repayment at or
prior to the consummation of the Closing of any obligations described in clauses
(a) through (h) above.
"Intellectual Property" means all intellectual property rights, including,
without limitation, the following: (a) all patents and applications therefor,
including continuations, divisionals, continuations-in-part, or reissues of
patent applications and patents issuing thereon, (b) all registered and
unregistered trademarks, service marks, trade names, service names, brand names,
trade dress rights, logos, Internet domain names and corporate names and general
intangibles of a like nature, together with the goodwill associated with any of
the foregoing, and all applications, registrations and renewals thereof
(collectively, "Marks"), (c) all copyrights and registrations and applications
therefor, works of authorship, and mask work rights, and all registrations,
applications, renewals, extensions and reversions thereof, (d) all trade
secrets, including, without limitation, confidential and proprietary information
and know-how , (e) all software, and (f) all moral rights, rights of publicity
and other intellectual property and proprietary rights of a similar nature.

6

--------------------------------------------------------------------------------




"Intellectual Property Licenses" means (a) any grant by Seller to a third Person
of any right to use any of the Purchased Intellectual Property owned by Seller
and (b) any grant to Seller of a right to use a third Person's intellectual
property rights which is necessary for the use of any Purchased Intellectual
Property which is not owned by Seller.
"International Paper Note" means that certain Amended and Restated Secured
Promissory Note, dated as of February 5, 2013, issued by Seller to IP, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
"International Paper Supply Agreement" means that certain Paper Supply
Agreement, dated as of September 7, 2010, between IP and Seller, as amended by
the Amendment thereto, dated June 21, 2012, and the Second Amendment thereto,
dated February 5, 2013, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.
“IP” means International Paper Company, a New York corporation.
"IRS" means the Internal Revenue Service.
"Knowledge of Seller" means the actual knowledge of those officers and directors
of Seller identified on Schedule 1.1(c) after inquiring of their direct reports.
"Law" means any federal, state, local or foreign law, statute, code, ordinance,
rule, regulation, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions,
injunctions, rulings, or awards, including general principles of common and
civil law and equity.
"Leased Locations" means the Real Property described on Schedule 1.1(a) that is
subject to certain of the Real Property Leases.
"Legal Proceeding" means any actual or threatened judicial, administrative or
arbitral actions, suits, proceedings (public or private) or claims or any
proceedings or investigations by or before a Governmental Body.
"Liability" means any debt, liability, commitment or other obligation of any
kind or nature (whether direct or indirect, known or unknown, matured or
unmatured, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), and including all costs and expenses
relating thereto.
"Lien" means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement or encumbrance.
"Material Adverse Effect" means any circumstance, state of facts or matters,
change, event, occurrence, action or omission that has, or would be reasonably
likely to have, a material adverse effect on (i) the business, assets and
liabilities (taken as a whole), properties, results of operations, financial
condition or cash flows of Seller, other than an effect resulting from an
Excluded

7

--------------------------------------------------------------------------------




Matter or (ii) the ability of Seller to consummate the Transactions or perform
its obligations under this Agreement or any of the other Seller Documents.
"Order" means any order, injunction, judgment, decree, ruling, writ, verdict,
determination, settlement, assessment, award or other decision issued,
promulgated or entered by or with a Governmental Body.
"Ordinary Course of Business" means an action: (a) in the ordinary and usual
course of normal day-to-day operations of the Business through the Effective
Date consistent with past practice; (b) not required to be authorized by the
board of directors of Seller and not required to be specifically authorized by
Holdings; and (c) consistent with the representations and warranties in Section
5.15(a).
"Permits" means any franchises, approvals, authorizations, consents,
qualifications, orders, registrations, variances, licenses, permits or
certificates of, or similar rights granted by, a Governmental Body.
"Permitted Assigns" means any Person appointed (a) pursuant to a plan of
reorganization or liquidation to administer and implement such plan of
reorganization or liquidation, as applicable, or (b) to facilitate the
administration and closure of the Bankruptcy Case whether under Chapter 11 or
Chapter 7 of the Bankruptcy Code.
"Permitted Exceptions" means: (a) Liens for current Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings to the extent an
accrual for such Taxes, assessments or other governmental charges but only to
the extent that such Taxes, assessments or other charges constitute Assumed
Liabilities; (b) mechanics', carriers', workers', warehousemens', repairers' and
similar Liens arising or incurred in the Ordinary Course of Business but only to
the extent they constitute Assumed Liabilities; (c) zoning, entitlement and
other land use and environmental regulations by any Governmental Body provided
that such regulations have not been violated; (d) title of a lessor under a
capital or operating lease; and (e) all Liens set forth on Schedule 1.1(d).
"Person" means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
“Plastic Suppliers” means Plastic Suppliers, Inc.
"Post-Closing Wind-Down Amount" means cash in the amount of $500,000 to be used
by Seller to satisfy administrative expenses and priority claims incurred by the
Debtors in the wind-down of their estates, the payment of such expenses and
claims shall be paid by Seller after providing five (5) Business Days’ prior
notice to Purchaser with opportunity for Purchaser to (i) object to such payment
to Seller or (ii) file an objection to such payment with the Bankruptcy Court
(it being understood and agreed that (i) if an objection to a payment is timely
made, such payment shall not be made unless and until approved by the Bankruptcy
Court; and (ii) no payment shall be made to any shareholder or debtholder of
Seller or any of their Affiliates.

8

--------------------------------------------------------------------------------




"Post-petition Trade Payables" means Seller's trade payables incurred after the
Petition Date and prior to the Closing Date.
"Post-petition Trade Payables Amount" means cash in the amount not to exceed the
amount set forth on Schedule 1.1(g) with respect to the Post-petition Trade
Payables set forth therein.
"Prepetition Agent" means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company.
"Prepetition Agent Security" means the up to $150,000 that is being held by the
Prepetition Agent or its counsel in the Bankruptcy Case to secure contingent
indemnification obligations arising under or related to the Loan Documents (as
defined in the Prepetition Credit Agreement as in effect on the date of this
Agreement), as contemplated by Paragraph E.(vi)(f) of, and as authorized by, the
Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507 (1)
Approving Postpetition Financing, (2) Authorizing Use of Cash Collateral, (3)
Granting Liens and Providing Superpriority Administrative Expense Status, (4)
Granting Adequate Protection, and (5) Modifying Automatic Stay [Docket No. 180 -
filed July 19, 2013].
"Prepetition Credit Agreement" means that certain Credit Agreement, dated as of
September 7, 2010, the Debtors, the lenders party thereto, the Prepetition
Agent, as agent to the lenders and the bank product providers, and as co-lead
arranger, Bank of America, N.A., a national banking association, as the
syndication agent and co-lead arranger, as amended, restated, supplemented or
otherwise modified, replaced or refinanced from time to time.
“Private Placement” means a private placement to Accredited Investors pursuant
to Regulation D promulgated under the Securities Act.
"Products" means any and all products developed, manufactured, marketed or sold
by Seller, whether work in progress or in final form.
"Professional Fee Carve-Out" means the money held by Richards, Layton & Finger,
P.A. in the amount of the Carve-Out Amount (as defined in the DIP Credit
Agreement as in effect on the date of this Agreement) for the Carve-Out (as
defined in the DIP Credit Agreement as in effect on the date of this Agreement).
“Property” means the property located at 705 N. Baldwin Park Boulevard, City of
Industry, CA.
"Purchased Contracts" means all outstanding purchase orders relating to the sale
of Products or the provision of services by Seller and the Contracts, which are
all set forth on Schedule 1.1(e), including any other Contract added to Schedule
1.1(e) by Purchaser by notice delivered to Seller at any time during the period
from and after the Effective Date until the fifth (5th) Business Day prior to
the Closing Date, or with respect to the Real Property Leases, prior to the
Designation Deadline after the Closing Date; provided that Purchaser shall not
be permitted to add any Contracts previously rejected in the Bankruptcy Case.

9

--------------------------------------------------------------------------------




"Purchased Intellectual Property" means all Intellectual Property owned, used or
held for use by Seller, including, without limitation, all Intellectual Property
set forth on Schedule 1.1(f).
"Purchaser Material Adverse Effect" means any circumstance, state of facts or
matters, change, event, occurrence, action or omission that has, or would be
reasonably likely to have, a material adverse effect on the ability of Purchaser
to consummate the Transactions or perform its obligations under this Agreement.
"Purchaser Note" means that certain promissory note, substantially in the form
attached hereto as Exhibit D, made by Purchaser in favor of Seller, in an amount
equal to the sum of the principal and interest due and owing under the Tranche B
Note (as defined in the DIP Credit Agreement as in effect on the date of this
Agreement) at the Closing, such amount shall not in any event exceed $2,600,000.
"Real Property" means the real property subject to the Real Property Leases.
"Related to the Business" means in connection with, or otherwise related to or
required for the conduct of, the Business.
"Release" means any spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, or leaching into the environment, but excludes
any discharge in compliance with a Permit and not otherwise in violation of Law.
"Remedial Action" means all actions to (a) clean up, remove, treat or in any
other way address any Release of a Hazardous Material into the environment, (b)
prevent or minimize the Release of any Hazardous Material so it does not migrate
to cause substantial danger to public health or welfare or the indoor or outdoor
environment, or (c) perform pre-remedial studies and investigations or
post-remedial monitoring and care.
"Sale Motion" means the motion or motions of Seller seeking approval and entry
of the Sale Order.
"Sale Order" means an Order of the Bankruptcy Court, in the form of Exhibit C,
with such changes as are reasonably acceptable to Purchaser and Seller after
consultation with the DIP Agent, the Committee, Gores and IP.
"Schedules" means the Schedules prepared in connection with this Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
"Spirit Lease" means the Master Lease entered into by and between National
Envelope Corporation, as lessee, and Spirit SPE Portfolio 2006-4, LLC, as
lessor, dated as of December 28, 2006, as amended by the First Amendment to
Master Lease, entered into by and between National Envelope Corporation, as
lessee, and Spirit SPE Portfolio 2006-4, LLC, as lessor, dated as of January 12,
2009, as further amended by the Second Amendment to Master Lease,

10

--------------------------------------------------------------------------------




entered into by and between Seller (assignee of National Envelope Corporation),
as lessee, and Spirit SPE Portfolio 2006-4, LLC, as lessor, December 15, 2010,
for the properties located at:
a.252 Pearce Industrial Road, Shelbyville, Kentucky 40065;
a.    70 Turnpike Industrial Road, Westfield, Massachusetts 01085;
b.    888 Elm Hill Pike, Nashville, Tennessee 37202;
c.    1 Wedding Lane, Scottdale, Pennsylvania 15683;
d.    303 Eagleview Boulevard, Exton, Pennsylvania 19341;
e.    3800 W. Wisconsin Avenue, Appleton, Wisconsin 54914.
"Subordinated Lien Credit Agreement" means that certain Credit Agreement, dated
as of September 7, 2010, among Holdings, Seller, the persons from time to time
party thereto as lenders, and Galactic Holdings, LLC, as agent (as successor in
such capacity to General Electric Capital Corporation), as amended, restated,
supplemented or otherwise modified, replaced or refinanced from time to time.
"Tax Return" means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.
"Taxes" means (a) all federal, state, local or foreign taxes, charges or other
assessments, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, and (b) all
interest, penalties, fines, additions to tax or additional amounts imposed in
connection with any item described in clause (a).
“Tender Offer” shall mean a bona fide public offer subject to the provisions of
Regulation 14D under the Exchange Act, by a Person or “group” to purchase or
exchange for cash or other consideration Voting Securities of Issuer which
consists of an offer to acquire 50% or more of the outstanding Voting Securities
of Issuer, as the case may be.
"Transactions" means the transactions contemplated by this Agreement.
"WARN Laws" means Worker Adjustment and Retaining Notification Act, 29 U.S.C.
Section 21.01 et seq., and any other similar provision of any federal, state,
regional, foreign or local law governing plant closings or mass layoffs.
1.2    Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the Sections
indicated:



11

--------------------------------------------------------------------------------




Term
Section
Agreement
Preamble
Allocation Instructions
3.1
Asset Acquisition Statement
12.3
Assumed Liabilities
2.3
Balance Sheet
5.4(a)
Balance Sheet Date
5.4(a)
Bankruptcy Case
Recitals
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
Cash Purchase Price
3.1
Closing
4.1
Closing Date
4.1
COBRA
2.4(e)
Collective Bargaining Agreements
5.13(a)
Confidentiality Agreement
8.6
Cure Amount
Employee Benefit Plans
2.5
5.12(a)
Employee List
9.1(a)
DIP Savings Conditions
3.4
DIP Savings Conditions Determination
3.3(a)
Disposition
8.10(a)
ERISA Affiliate
5.12(c)
Escrowed Funds
3.2(a)
Escrow Holder
3.2(a)
Excluded Assets
2.2
Excluded Liabilities
2.4
Financial Statements
5.4(a)
Frisco Facility
8.13
Hilco
Recitals
Holdings
Recitals
Information
8.6 (as defined in the Confidentiality Agreement)
Inventory Purchaser
Recitals
Issuer
Preamble
Issuer SEC Documents
6.8
Letter Agreement
Recitals
Marks
1.1 (in Intellectual Property definition)
Material Contracts
5.11
Noticing Party
8.7(b)
Original Notice
8.7(b)
Party or Parties
Preamble
Personal Property Leases
5.9


12

--------------------------------------------------------------------------------




Term
Section
Petition Date
Recitals
Post-Closing Tax Period
12.2
Pre-Closing Tax Period
12.2
Pre-paid Expense Reimbursement
3.5
Privileged Confidential Information
2.1(h)
Property Taxes
12.2
Purchase Price
3.1
Purchased Assets
2.1
Purchaser
Preamble
Pre-paid Expense Reimbursement
Purchaser Documents
3.5
6.2
Purchaser Plans
9.2(a)
Real Property Lease
5.8(a)
Registered IP
5.10(a)
Restricted Period
8.10(b)
Revised Statements
12.3
Seller
Preamble
Seller Documents
5.2
Shareholder Meeting
8.10(c)
Seller IP
5.10(a)
Share Recipients
3.1
Termination Date
4.4(a)
Transfer Taxes
12.1
Transferred Employees
9.1(a)
Utility Deposits
2.1(c)
Voting Securities
8.10(b)



1.3    Other Definitional and Interpretive Matters.
(a)    Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:
Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.
Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.
Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.

13

--------------------------------------------------------------------------------




Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any "Article" or "Section" are to the corresponding Article or Section of this
Agreement unless otherwise specified.
Herein. The words such as "herein," "hereinafter," "hereof," and "hereunder"
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
Including. The word "including" or any variation thereof means "including,
without limitation" and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
(b)    The Parties have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
ARTICLE II    

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
2.1    Purchase and Sale of Assets. On the terms and subject to the conditions
set forth in this Agreement, at the Closing (or on the date of entry of the
Order of the Bankruptcy Court approving the assumption of the Real Property
Leases which are Purchased Contracts), Purchaser shall purchase, acquire and
accept from Seller, and Seller shall sell, transfer, assign, convey and deliver
to Purchaser, the Purchased Assets, free and clear of all Liens, other than
Permitted Exceptions. "Purchased Assets" means all of the assets, properties,
privileges, claims and rights of Seller (but excluding the Excluded Assets and
the assets being sold pursuant to the Hilco Purchase Agreement or the Inventory
Purchase Agreement), whether such assets, properties, privileges, claims or
rights are real, personal or mixed, tangible or intangible, wherever located,
whether or not any of such assets, properties, privileges, claims or rights have
any value for accounting purposes or are carried or reflected on or specifically
referred to in Seller's books or financial statements, including, without
limitation all of the following (but excluding the Excluded Assets and the
assets being sold pursuant to the Hilco Purchase Agreement or the Inventory
Purchase Agreement):
(a)    reserved;
(b)    reserved;

14

--------------------------------------------------------------------------------




(c)    all deposits (including customer deposits and security deposits for rent
or otherwise) and prepaid charges and expenses of Seller related to the
Purchased Assets other than (i) all prepaid charges and expenses or other
prepayments delivered to utility providers and utility deposits held by
Richards, Layton & Finger, P.A. pursuant to the utilities procedures for the
Bankruptcy Case approved by the Bankruptcy Court (collectively, the "Utility
Deposits") (ii) the Prepetition Agent Security, (iii) the Professional Fee
Carve-Out, (iv) the deposits listed on Schedule 2.2, and (v) other deposits,
prepaid charges and expenses to the extent paid in connection with, or relating
to, any Excluded Assets;
(d)    all of the Real Property Leases which are Purchased Contracts, together
with all improvements, fixtures and other appurtenances thereto and rights in
respect thereof;
(e)    the Furniture and Equipment;
(f)    the Purchased Intellectual Property;
(g)    the Purchased Contracts and all rights of Seller thereunder;
(h)    all Documents to the extent relating to the Purchased Assets or the
Assumed Liabilities, including any Documents relating to Products, services,
marketing, advertising, promotional materials, Purchased Intellectual Property,
personnel files for Transferred Employees, all files, customer files and
documents (including credit information), supplier lists, records, literature
and correspondence, whether or not physically located on any of the premises
referred to in clause (d) above;
(i)    all Permits held by Seller and owned, used or held for use in connection
with the Purchased Assets to the extent assignable;
(j)    all supplies owned by Seller and owned, used or held for use in
connection with the Purchased Assets;
(k)    all rights of Seller under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with Employees and agents of Seller
or with third parties;
(l)    all rights of Seller under or pursuant to all warranties, representations
and guarantees made by suppliers, manufacturers and contractors to the extent
relating to the Purchased Assets, or services provided to Seller in connection
with the Purchased Assets, to the extent assignable;
(m)    goodwill and other intangible assets associated with Seller or the
Purchased Assets, including customer and supplier lists and the goodwill
associated with the Marks included in the Purchased Intellectual Property; and
(n)    any and all causes of action against any Person that is not an Insider
arising under Section 547 of the Bankruptcy Code; provided, however, Purchaser
agrees that it shall not prosecute or assert any such cause of action against
such Person for any reason whatsoever or sell, transfer or convey any such cause
of action to any other Person.

15

--------------------------------------------------------------------------------




2.2    Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Purchaser, and Seller shall
retain all right, title and interest to, in and under the Excluded Assets.
"Excluded Assets" means:
(a)    all Cash and Cash Equivalents (other than deposits referred to in Section
2.1(c) that are Purchased Assets), bank deposits or similar cash items of Seller
and all accounts receivable of Seller (it being understood that all accounts
receivable of Seller are being sold to Hilco pursuant to the Hilco Purchase
Agreement);
(b)    the Excluded Contracts;
(c)    the Utility Deposits, the deposits listed on Schedule 2.2, and all other
deposits or prepaid charges and expenses of Seller to the extent paid in
connection with, or relating to, any Excluded Assets;
(d)    any (i) books and records that Seller is required by Law to retain and
Tax Returns, Seller's corporate filings with the State of Delaware and any
filings made in any jurisdiction for Seller to qualify to do business; provided,
however, that Purchaser shall have the right to make copies of any portions of
such retained books and records that relate to the Purchased Assets, minute
books, stock ledgers, stock certificates, Tax Returns, Seller's corporate
filings with the State of Delaware and any filings made in any jurisdiction for
Seller to qualify to business, provided that Seller is not required by Law to
keep such retained books and records confidential or private, (ii) documents
relating to proposals to acquire the Business by Persons other than Purchaser
(other than non-disclosure or confidentiality agreements entered into by Seller
in connection with the proposed sale of all or a portion of its assets
contemplated by the Sale Motion), and (iii) personnel files for Employees who
are not Transferred Employees;
(e)    any claim, right or interest of Seller in or to any refund, rebate,
abatement or other recovery for Taxes other than Transfer Taxes, together with
any interest due thereon or penalty rebate arising therefrom, for any Tax period
(or portion thereof);
(f)    all insurance policies or rights to proceeds thereof relating to the
assets, properties, business or operations of Seller;
(g)    any rights, claims or causes of action of Seller against third parties
relating to assets, properties, business or operations of Seller arising out of
events occurring on or prior to the Closing Date other than as provided in in
Section 2.1(n) hereof;
(h)    all rights and/or claims of Seller arising out of this Agreement and the
other Seller Documents;
(i)    the Prepetition Agent Security;
(j)    the Professional Fees Carve-Out;
(k)    all inventory of Seller, including, without limitation, the inventory to
be sold to the Inventory Purchaser pursuant to the Inventory Purchase Agreement;

16

--------------------------------------------------------------------------------




(l)    any right of Seller to any ordinary course refund or rebate arising from
post-petition ordinary course purchases of goods by Seller under International
Paper Supply Agreement;
(m)    all rights of Seller under non-compete or non-solicitation provisions of
agreements with Employees that are employed by Seller after August 15, 2013, and
that (i) are not offered employment from Purchaser, or (ii) with respect to each
applicable Employee that receives an offer of employment from Purchaser and the
Employee does not accept such offer because all of the following parameters, to
the extent applicable to such Employee, are not met: (A) a compensation package
from Purchaser that includes the same or better base compensation, bonus
potential and commission structure, (B) with the same or more responsibility,
(C) with an equivalent book of accounts to the extent applicable, (D) with the
same or better severance or sub-pay (provided that the Employee is currently
entitled to severance, sub-pay or retention payments from Seller), and (E) at
the location where Employee is currently located or within 25 miles of such
location; and
(n)    those assets listed on Schedule 2.2.
2.3    Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser shall assume the following
Liabilities of Seller (collectively, the "Assumed Liabilities"):
(a)    all Liabilities of Seller under the Purchased Contracts relating
exclusively to the period beginning after the consummation of the Closing
(except for Liabilities that relate to the breach (or that, with the giving of
notice, the lapse of time or both would breach) thereof prior to the
consummation of the Closing);
(b)    the Cure Amounts (solely to the extent set forth on Schedule 1.1(e));
(c)    all Liabilities specifically assumed by Purchaser pursuant to Article IX;
(d)    pursuant to Section 12.1, one half of any Transfer Taxes applicable to
the transfer of the Purchased Assets pursuant to this Agreement; and
(e)    pursuant to Section 12.2, all real and personal property Taxes or similar
ad valorem obligations relating to the Purchased Assets attributable to the
Post-Closing Tax Period of any taxable period that begins before and ends after
the Closing Date.
2.4    Excluded Liabilities. Purchaser shall not assume, and shall be deemed not
to have assumed, and Seller shall be solely and exclusively liable with respect
to, any Liabilities of Seller other than the Assumed Liabilities (collectively,
the "Excluded Liabilities"). For the avoidance of doubt and without limitation
of the foregoing, the Excluded Liabilities include the following:
(a)    all Liabilities based upon, arising under or with respect to: (i) the
Excluded Assets (including, without limitation, Contracts that are not Purchased
Contracts); or (ii) the ownership, operation or use of any of the businesses or
assets of Seller or any of its Affiliates, other than the Purchased Assets,
whether before, at or after the consummation of the Closing;

17

--------------------------------------------------------------------------------




(b)    all Liabilities for Taxes: (i) of Seller or any of its Affiliates,
including, without limitation, all Taxes of Seller for which any director,
officer or employee of Seller may potentially be held personally liable; and
(ii) imposed on or relating to the Purchased Assets for any Tax period (or
portions thereof) ending before the Closing Date;
(c)    all Liabilities of Seller under the Credit Documents;
(d)    reserved;
(e)    all Liabilities arising out of, relating to or with respect to the
employment or performance of services, or termination of employment or services
by Seller of any individual, including, without limitation: (i) all Liabilities
arising from retention, severance or change of control payments owed to any
Employee or other Person who has performed services for or on behalf of Seller,
whether as consultant, independent contractor, leased employee or otherwise as a
result of the transactions contemplated hereby; (ii) all Liabilities based upon,
arising (whether arising before or after the Closing) under or with respect to
any Employee Benefit Plan or any other current or former compensation or
employee benefit plan, policy or arrangement maintained, contributed to, or
entered into at any time by, Seller or any of its Affiliates or with respect to
the service or termination of any current or former employee, consultant,
independent contractor, leased employee or other agent by Seller or any of its
Affiliates (whether or not retained by Purchaser after the consummation of
Closing), including, without limitation, any Liability arising under or with
respect to workers compensation, continuation of group health coverage required
under Section 4980B of the Code or Sections 601-608 of ERISA (“COBRA”),
unemployment insurance premiums or any claims arising under any federal, state
or local tax withholding, employment, labor or discrimination Laws; (iii) all
Liabilities based upon, arising under or with respect to Seller's failure to
classify individuals as employees; and (iv) all Liabilities arising under the
WARN Laws;
(f)    all Liabilities arising from the sale of Products or the provision of
services by Seller;
(g)    any Liabilities for claims for workers compensation with dates of injury
prior to the Closing Date;
(h)    all accounts payable incurred in the Ordinary Course of Business,
including without limitation 503(b)(9) Claim Liabilities and Post-petition Trade
Payables (it being understood that Purchaser shall pay the 503(b)(9) Claim
Amount (to satisfy certain 503(b)(9) Claim Liabilities) and the Post-petition
Trade Payable Amount (to satisfy certain Post-petition Trade Payables) to Seller
as a portion of the Purchase Price pursuant to Section 3.1);
(i)    all Liabilities of Seller based upon, arising under or with respect to
any Environmental Law;
(j)    all Liabilities of Seller with respect to any Indebtedness or any check
or draft;

18

--------------------------------------------------------------------------------




(k)    all Liabilities to the extent the existence of which constitutes a breach
of any representation or warranty of Seller contained in or made pursuant to the
Agreement; and
(l)    all Liabilities based upon, arising under or with respect to the
operation of Seller or the Business, or the operation or use of the Purchased
Assets, in each case, prior to the consummation of the Closing arising by
operation of law under any common law or statutory doctrine (including successor
liability or de facto merger) and any other obligation or liability based upon,
arising under or with respect to events or conditions occurring at or prior to
the consummation of the Closing; and
(m)    all Liability for providing COBRA coverage to (i) Transferred Employees
and "qualified beneficiaries" (as defined in Section 4980B of the Code) of
Transferred Employees who incur a "qualifying event" (as defined in Section
4980B of the Code) prior to the Closing Date (other than as a result of the
Transferred Employee becoming an employee of Purchaser); and (ii) current or
former employees of Seller or any of its predecessors who are not Transferred
Employees and "qualified beneficiaries" (as defined in Section 4980B of the
Code) of such current or former employees.
2.5    Assumption and Assignment of Contracts; Cure Amounts. The Sale Order
shall provide for the assumption by Seller, and the Sale Order shall provide for
the assignment to the extent legally capable of being assigned, by Seller to
Purchaser, of the Purchased Contracts on the terms and conditions set forth in
the remainder of this Section 2.5, and shall provide for the Designation
Deadline with respect to the properties under the Real Property Leases that are
Purchased Contracts. At Closing (or later for any Contracts with respect to the
properties under the Real Property Leases designated as Purchased Contracts
after Closing and on or before the Designation Deadline), and pursuant to
Section 365 of the Bankruptcy Code and the Sale Order, Seller shall assume and
assign to Purchaser, and Purchaser shall assume from Seller, the Purchased
Contracts, including the Personal Property Leases and Real Property Leases that
are Purchased Contracts (it being understood that the only Liabilities under the
Purchased Contracts assumed by Purchaser shall be Assumed Liabilities). The cure
amounts, as determined by the Bankruptcy Court, if any, necessary to cure all
pre-petition defaults, if any, and to pay all actual or pecuniary pre-petition
losses that have resulted from such defaults under the Purchased Contracts,
including the Personal Property Leases and Real Property Leases that are
Purchased Contracts (collectively, the "Cure Amounts"), shall, to the extent set
forth on Schedule 1.1(e), be paid by Purchaser, on or before the consummation of
the Closing, and not by Seller, and Seller shall have no liability therefor.
(For the avoidance of doubt, it is understood that Seller (and not Purchaser)
shall pay, and be liable for, any amounts incurred post-petition that are
determined to be Cure Amounts, but are not set forth on Schedule 1.1(e).)
2.6    Further Conveyances and Assumptions. From time to time following the
consummation of the Closing, Seller and Purchaser shall execute, acknowledge and
deliver all such further conveyances, notices, assumptions and such other
instruments, and shall take such further actions, as may be reasonably necessary
or appropriate to: (a) assure that Purchaser and its successors and assigns
benefit from all of the properties, rights, titles, interests, estates,
remedies, powers and privileges intended to be conveyed to Purchaser under this
Agreement, the other Purchaser

19

--------------------------------------------------------------------------------




Documents and the other Seller Documents; (b) assure that Seller and its
successors and assigns benefit from the assumption of the liabilities and
obligations intended to be assumed by Purchaser under this Agreement, the other
Purchaser Documents and the other Seller Documents: (c) otherwise make effective
the Transactions and the transactions contemplated by the other Purchaser
Documents and the other Seller Documents. In furtherance of the foregoing, from
time to time following the Closing, Seller shall, unless prohibited by
applicable Law, make available to Purchaser such data in personnel records of
the Transferred Employees as is reasonably necessary for Purchaser to transition
such Transferred Employees into Purchaser's records. Notwithstanding the
foregoing, nothing in this Section or this Agreement (including Section 8.7)
shall require Seller to remain a validly existing entity beyond the Closing Date
or to take any action, perform any obligations, or comply with any terms or
covenants set forth in this Section after the Closing Date if Seller's corporate
existence has ceased or has been cancelled (it being understood and agreed that
Seller shall maintain its corporate existence until at least the second
anniversary of the Closing Date).
2.7    Bulk Sales Laws. Purchaser hereby waives compliance by Seller with the
requirements and provisions of any “bulk-transfer” Laws of any jurisdiction that
may otherwise be applicable with respect to the sale and transfer of any or all
of the Purchased Assets to Purchaser. The Parties agree that the Sale Order
will, pursuant to language that is reasonably acceptable to each, provide that
the sale and transfer of any or all of the Purchased Assets to Purchaser will be
free and clear of any obligations relating to any “bulk-transfer” Laws of any
jurisdiction that may otherwise be applicable.
ARTICLE III    

CONSIDERATION
3.1    Consideration. The aggregate consideration for the Purchased Assets (the
“Purchase Price”) shall be: (a) an amount in cash (the “Cash Purchase Price”)
equal to the sum of (i) the aggregate amount of principal and interest
outstanding as of the Closing Date under the Tranche A-1 Note (as defined in the
DIP Credit Agreement and, in the case of such Tranche A-1 Note and the DIP
Credit Agreement, as in effect on the date of this Agreement), such amount shall
not in any event exceed $17,500,000; plus (ii) the 503(b)(9) Claim Amount, plus
(iii) the Post-Closing Wind-Down Amount, plus (iv) the Post-petition Trade
Payables Amount (such amount not to exceed $1,000,000), plus (v) 25% of the DIP
Savings Amount, if any; and (vi) minus (A) the amount by which the aggregate
gross proceeds received by Seller pursuant to the Hilco Purchase Agreement and
Inventory Purchase Agreement exceeds the aggregate amount of principal and
interest outstanding as of the Closing Date under the Tranche A Revolver (as
defined in the DIP Credit Agreement and, in the case of such Tranche A Revolver
and the DIP Credit Agreement, as in effect on the date of this Agreement) or
plus (B) any shortfall of the amount referred to in subclause (A); (b) the
Common Stock Shares issued to Galactic Holdings, LLC, IP (or its designee who is
an Accredited Investor and delivers a representation letter addressed to
Purchaser and Issuer on the Closing Date making the representations set forth in
Section 5.18(a) and (b) as to itself rather than the Seller) and Seller (the
“Share Recipients”), allocated amongst the Share Recipients in accordance with
Schedule 3.1(b); (c) the Purchaser Note; and (d) the assumption of the Assumed
Liabilities. Schedule 3.1 contains an example of the Purchase Price calculation
for illustrative purposes. For

20

--------------------------------------------------------------------------------




purposes of the allocation of the Common Stock Shares to the Share Recipients in
accordance with Schedule 3.1(b), on the Closing Date Seller shall provide
Purchaser with written instructions specifying the number of Common Stock Shares
to be allocated to each Share Recipient (the “Allocation Instructions”). In
allocating the Common Stock Shares, Purchaser shall be entitled to rely on the
Allocation Instructions provided by Seller and shall not have any liability for
any error in the allocation of Common Stock Shares to the Share Recipients so
long as such allocation is done in accordance with the Allocation Instructions.
3.2    Purchase Price Deposit.
(a)    Upon the execution of this Agreement, pursuant to the terms of the Escrow
Agreement, Purchaser shall immediately deposit with Richards, Layton & Finger,
P.A., in its capacity as escrow holder (the “Escrow Holder”), Three Millions
Dollars ($3,000,000) (the “Escrowed Funds”) by wire transfer of immediately
available funds, to be released by the Escrow Holder and delivered to either
Purchaser or Seller, in accordance with the provisions of the Escrow Agreement.
(b)    Pursuant to the Escrow Agreement, the Escrowed Funds (together with all
accrued investment income thereon) shall be distributed as follows:
(i)    if the Closing shall occur, the Escrowed Funds and all accrued investment
income thereon shall be applied towards the Cash Purchase Price payable by
Purchaser to Seller in accordance with Section 4.3(a);
(ii)    if (A) all of the conditions precedent set forth in Section 10.1 (other
than Section 10.1(e)) and Section 10.3 are satisfied, (B) Seller has provided
irrevocable notice to Purchaser of its intention to immediately consummate the
transactions contemplated by this Agreement (such notice and intention not being
revoked prior to the Termination Date), (C) Purchaser fails to consummate the
transactions contemplated by this Agreement by the Termination Date, and (D)
Seller or Purchaser terminates this Agreement pursuant to Section 4.4(a), the
Escrowed Funds, together with all accrued investment income thereon, shall be
delivered to Seller; or
(iii)    if this Agreement is terminated other than in accordance with Section
3.2(b)(ii), the Escrowed Funds, together with all accrued investment income
thereon, shall in each case be returned to Purchaser.
(c)    Notwithstanding any provision of this Agreement to the contrary, Seller
agrees that, except in the case of fraud, (i) payment of the Escrowed Funds
(together with all accrued investment income thereon) in accordance with Section
3.2(b)(ii) shall be the sole and exclusive remedy of Seller against Purchaser
and its Affiliates, and any of their respective former, current or future
officers, directors, employees, agents, representatives, or stockholders or
other equityholders, and (ii) none of the foregoing Persons shall have any
further liability or obligation, in any such case relating to, arising out of or
with respect to this Agreement or any of the Purchaser Documents (whether
relating to, arising out of or with respect to any matter(s) forming the basis
for such termination or otherwise). Without limitation of the foregoing, neither
Seller nor any other Person shall be entitled to bring or maintain any
proceeding, claim, suit or action against, or seek damages

21

--------------------------------------------------------------------------------




from, Purchaser, any of its Affiliates, or any other Person referred to in
subclause (i) above, in contravention of the preceding sentence.
3.3    DIP Savings Determination Procedure.
(a)    Purchaser shall determine the DIP Savings Amount, if any, as of the
Closing and whether Seller has satisfied the DIP Savings Conditions (as defined
in Section 3.4 below) (the “DIP Savings Conditions Determination”) and shall
deliver its determination of the DIP Savings Amount and the DIP Savings
Conditions Determination to Seller within thirty (30) days following the Closing
Date.
(b)    If within thirty (30) days following delivery of Purchaser's
determination of the DIP Savings Amount and the DIP Savings Conditions
Determination, Seller has not given Purchaser written notice of its objection as
to the DIP Savings Amount determination by Purchaser or the DIP Savings
Conditions Determination, then the DIP Savings Amount determined by Purchaser
and the DIP Savings Conditions Determination shall be binding and conclusive on
the Parties.
(p)    If Seller duly gives Purchaser notice of objection to the DIP Savings
Amount and/or the DIP Savings Conditions Determination, and if Seller and
Purchaser fail to resolve the issues outstanding with respect to the DIP Savings
Amount determination and/or the DIP Savings Conditions Determination within
thirty (30) days of Purchaser's receipt of Seller's objection notice, Seller and
Purchaser shall submit the issues remaining in dispute to the Bankruptcy Court
for resolution. If issues are submitted to the Bankruptcy Court for resolution,
the determination by the Bankruptcy Court, shall be final, binding and
conclusive on the Parties.
3.4    DIP Savings Amount and Payment. Within three (3) Business Days after the
calculation of the DIP Savings Amount becomes binding and conclusive on the
Parties pursuant to Section 3.3, Purchaser shall pay Seller 25% of the DIP
Savings Amount by wire transfer, in immediately available funds, to an account
specified by Seller; if and only if (i) the inventory and accounts receivables
included in the assets purchased pursuant to the Hilco Purchase Agreement and
the Inventory Purchase Agreement, as applicable, (calculated in accordance with
GAAP applied on a consistent basis with the methodologies used in the Approved
Budget (as defined in the DIP Credit Agreement as in effect on the date of this
Agreement)) are at least at the levels set forth on Schedule 3.4; and (ii) since
the date of this Agreement, Seller has continued to maintain its equipment and
facilities included in the Purchased Assets in the ordinary course (the “DIP
Savings Conditions”) (it being understood that if either of the DIP Savings
Conditions set forth in (i) and (ii) are not satisfied, Purchaser shall have no
obligation to pay Seller any amount under this Section 3.4). To the extent any
amount is payable to Seller under this Section 3.4, Purchaser shall be permitted
to set off against any such payable amount any amount that is owed by Seller to
Purchaser under this Agreement and that has not been paid in full at the time
such amount becomes payable by Purchaser under this Section 3.4, after providing
Seller with five (5) Business Days prior notice of the set off with opportunity
to object to the set off, provided, however, if Seller timely objects to the set
off, Purchaser shall pay the portion, if any, of the 25% of the DIP Savings
Amount that is not subject to the set off to Seller and will pay to Seller the
remaining amount of the 25% of the DIP Savings

22

--------------------------------------------------------------------------------




Amount that is subject to the set off after Purchaser files an application with
the Bankruptcy Court and receives a determination of the Bankruptcy Court that
such set off is not permitted.
3.5    Re-payment of Pre-Paid Amounts. If any pre-paid expense that is set forth
on Schedule 3.5 is included in the Purchased Assets, then to the extent
Purchaser is able to utilize the asset that is related to such pre-paid expense,
Purchaser shall remit the amount of pre-paid expense (each, a “Pre-paid Expense
Reimbursement” and collective, the “Pre-paid Expense Reimbursements”) to Seller
within 30 days after the end of each month following the Closing Date in which
such pre-paid expense was utilized; provided that to the extent any Pre-paid
Expense Reimbursements is payable to Seller under this Section 3.5, Purchaser
shall be permitted to set off against any such Pre-paid Expense Reimbursement
that is payable any amount that is owed by Seller to Purchaser under this
Agreement and that has not been paid in full at the time such amount becomes
payable by Purchaser under this Section 3.5, after providing Seller five (5)
Business Days prior notice of the set off with opportunity to object to the set
off, provided, however, if Seller timely objects to the set off, Purchaser shall
pay the portion, if any, of the Pre-paid Expense Reimbursement that is not
subject to the set off to Seller and will pay to Seller the remaining amount of
the Pre-paid Expense Reimbursement that is subject to the set off after
Purchaser files an application with the Bankruptcy Court and receives a
determination of the Bankruptcy Court that such set off is not permitted.
ARTICLE IV    

CLOSING AND TERMINATION
4.1    Closing Date. Subject to the satisfaction of the conditions precedent set
forth in Section 10.1, Section 10.2 and Section 10.3 (or the waiver thereof by
the Party or Parties entitled to waive that condition), the closing of the
purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II (the "Closing") shall take place at the
offices of Richards, Layton & Finger, P.A., One Rodney Square, 920 North King
Street, Wilmington, Delaware 19801 (or at such other place as Seller and
Purchaser may designate in writing) at 10:00 a.m. (eastern time) on the date
that is four (4) Business Days following the satisfaction or waiver of the
conditions precedent set forth in Article X (other than conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions), unless another time or date, or both, are agreed to
in writing by Seller and Purchaser. The date on which the Closing shall be held
is referred to in this Agreement as the "Closing Date."
4.2    Deliveries by Seller. At the Closing, Seller shall deliver, or cause to
be delivered, to Purchaser:
(a)    a bill of sale, assignment and assumption agreement, in the form of
Exhibit A, duly executed by Seller;
(b)    assignments of Purchased Intellectual Property, in forms suitable for
recording in the U.S. Patent and Trademark Office and the U.S. Copyright Office
(and in form and substance reasonably acceptable to Purchaser), as applicable,
duly executed by Seller, and general

23

--------------------------------------------------------------------------------




assignments of all other Purchased Intellectual Property (in form and substance
reasonably acceptable to Purchaser), if any, duly executed by Seller;
(c)    the officer's certificate required to be delivered pursuant to
Section 10.1(c) and 10.1(b);
(d)    the Allocation Instructions;
(e)    a certificate of the Secretary of Seller certifying as to: (i) the full
force and effect of its certificate of incorporation and bylaws attached as
exhibits; (ii) the full force and effect of the resolutions of its board of
directors and stockholders authorizing the execution and delivery by Seller of
this Agreement and the other Seller Documents, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
Transactions; and (iii) the signature and incumbency of each officer of Seller
executing this Agreement or any of the other Seller Documents;
(f)    a certificate evidencing the good standing of Seller in its jurisdiction
of organization as of a recent date;
(g)    a certificate of Seller certifying as to the matters set forth in Section
5.7(b) (in the form prescribed by applicable IRS regulations), duly executed by
Seller;
(h)    all other instruments of conveyance and transfer, in form and substance
reasonably acceptable to Seller and Purchaser, as may be necessary to convey the
Purchased Assets to Purchaser; and
(i)    such other documents, instruments and certificates as Purchaser may
reasonably request.
4.3    Deliveries by Purchaser and Issuer. At the Closing, Purchaser or Issuer,
as applicable, shall deliver, or cause to be delivered, to Seller:
(a)    by wire transfer of immediately available funds into one or more accounts
designated by Seller, the Cash Purchase Price less the sum of the Escrowed Funds
together with all accrued investment income thereon (which shall be released to
Seller by the Escrow Holder);
(b)    a bill of sale, assignment and assumption agreement, in the form of
Exhibit A, duly executed by Purchaser;
(c)    the officer's certificates required to be delivered pursuant to Section
10.2(c);
(d)    reserved.
(e)    (1) a certificate of the Secretary of Purchaser certifying as to: (i) the
full force and effect of its certificate of incorporation and bylaws attached as
exhibits; (ii) the full force and effect of the resolutions of its board of
directors authorizing the execution and delivery by Purchaser of this Agreement
and the other Purchaser Documents, the performance by Purchaser of

24

--------------------------------------------------------------------------------




its obligations hereunder and thereunder and the consummation by Purchaser of
the Transactions; and (iii) the signature and incumbency of each officer of
Purchaser executing this Agreement or any of the other Purchaser Documents; and
(2) a certificate of the Secretary of Issuer certifying as to: (i) the full
force and effect of the resolutions of its board of directors authorizing the
execution and delivery by Issuer of this Agreement and the other Purchaser
Documents to which it is a party, the performance by Issuer of its obligations
hereunder and thereunder and the consummation by Purchaser and Issuer of the
Transactions; and (ii) the signature and incumbency of each officer of Issuer
executing this Agreement or any of the other Purchaser Documents;
(f)    certificates evidencing the good standing of Purchaser and Issuer in its
jurisdiction of organization as of a recent date;
(g)    certificates representing the required number of Common Stock Shares to
the Share Recipients (allocated to the Share Recipients in accordance with
Schedule 3.1(b)) and with the legend referred to in Schedule 4.3(g);
(h)    the Purchaser Note, in substantially the form attached hereto as Exhibit
E, duly executed by Purchaser; and
(i)    such other documents, instruments and certificates as Seller may
reasonably request.
4.4    Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
(a)    by Seller or Purchaser, if the Closing shall not have occurred by the
close of business on September 13, 2013 (the "Termination Date"); provided, that
if the Closing shall not have occurred on or before the Termination Date due to
a material breach of any representations, warranties, covenants or agreements
contained in this Agreement by Purchaser or Seller, then the breaching Party may
not terminate this Agreement pursuant to this Section 4.4(a);
(b)    by mutual written consent of Seller and Purchaser;
(c)    by Seller or Purchaser, if there shall be in effect a final nonappealable
Order of a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the Transactions; or
(d)    by Seller or Purchaser, if the Bankruptcy Court enters an order that
otherwise precludes the consummation of the Transactions on the terms and
conditions set forth in this Agreement.
4.5    Procedure Upon Termination. In the event of termination by Purchaser or
Seller, or both, pursuant to Section 4.4, written notice thereof shall forthwith
be given to the other Party or Parties, and this Agreement shall terminate, and
the purchase of the Purchased Assets hereunder shall be abandoned, without
further action by Purchaser or Seller. If this Agreement is terminated as
provided herein, each Party shall redeliver all documents, work papers and other
material of any

25

--------------------------------------------------------------------------------




other Party relating to the Transactions, whether so obtained before or after
the execution hereof, to the Party furnishing the same.
4.6    Effect of Termination.
(a)    In the event that this Agreement is validly terminated as provided
herein, then each of the Parties shall be relieved of its duties and obligations
arising under this Agreement after the date of such termination and such
termination shall be without liability to Purchaser or Seller; provided,
however, that the obligations of the Parties set forth in Section 8.6 and
Section 3.2 shall survive any such termination and shall be enforceable
hereunder.
(b)    Nothing in this Section 4.6 shall relieve Purchaser or Seller of any
liability for a breach of this Agreement, or the inaccuracy of any
representation or warranty contained herein, prior to the date of termination.
The damages recoverable by the non-breaching Party shall include all attorneys'
fees reasonably incurred by such Party in connection with the Transactions.
(c)    The Confidentiality Agreement shall survive any termination of this
Agreement and nothing in this Section 4.6 shall relieve Purchaser or Seller of
its obligations under the Confidentiality Agreement.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Purchaser that:
5.1    Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now conducted. Seller is duly
qualified or authorized to do business and is in good standing under the laws of
each jurisdiction in which it leases real property or in which the conduct of
its business or the ownership of its property requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing, individually and in the aggregate, has not had and is not
reasonably likely to have a Material Adverse Effect.
5.2    Authorization of Agreement. Seller has all requisite corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement to which it
is a party or to be executed by Seller in connection with the consummation of
the Transactions (together with this Agreement, the "Seller Documents"), to
perform its obligations hereunder and thereunder and to consummate the
transaction contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and the other Seller Documents and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Seller,
and no other approval on the part of Seller and its stockholders or any other
holder of its equity is required. This Agreement has been, and each of the other
Seller Documents will be at or prior to the Closing, duly and validly executed
and delivered by Seller and (assuming the due authorization,

26

--------------------------------------------------------------------------------




execution and delivery by the other parties hereto and thereto and the entry of
the Sale Order) this Agreement constitutes, and the other Seller Documents when
so executed and delivered will constitute, legal, valid and binding obligations
of Seller, enforceable against Seller in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
5.3    Conflicts; Consents of Third Parties.
(a)    None of the execution and delivery by Seller of this Agreement or the
other Seller Documents, the performance by Seller of its obligations hereunder
or thereunder or the consummation by Seller of the transactions contemplated
hereby or thereby does or will (i) conflict with or violate any provision of the
certificate of incorporation or bylaws of Seller; (ii) subject to entry of the
Sale Order, and with such exceptions as, individually and in the aggregate, do
not have, and are not reasonably likely to have, a Material Adverse Effect,
conflict with, result in a violation or breach of, constitute a default under,
result in the acceleration of, give rise to any right to accelerate, terminate,
modify or cancel, or require any notice, consent, authorization, approval or
waiver under, or result in any other adverse consequence under, any Contract or
Permit to which Seller is a party or by which Seller or any of its properties or
assets is bound or otherwise subject; (iii) subject to entry of the Sale Order,
violate or breach the terms of or cause any default under any Order of any
Governmental Body applicable to Seller or any of the properties or assets of
Seller; (iv) subject to entry of the Sale Order, violate or breach the terms of
or cause any default under any applicable Law; (v) result in the imposition of
any Lien upon any assets or properties of Seller; or (vi) with the passage of
time, the giving of notice or the taking of any action by another Person, have
any of the effects described in clauses (i) through (v) of this Section 5.3(a).
(b)    No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of Seller in connection with the execution and delivery
by Seller of this Agreement or any of the other Seller Documents, the
performance by Seller of any of its obligations hereunder or thereunder, the
consummation by Seller of the transactions contemplated hereby or thereby or the
taking by Seller or of any other action contemplated hereby or thereby, except
for the entry of the Sale Order.
(c)    Any existing default, including with respect to the failure to execute
this Agreement on August 17, 2013, under the DIP Credit Agreement has been
waived and reasonably satisfactory evidence of any such waiver by the creditor
thereunder has been provided to Purchaser prior to the date of this Agreement.
5.4    Financial Statements.
(a)    Seller has delivered to Purchaser copies of the unaudited consolidated
balance sheet of Seller as at June 30, 2013 and the related consolidated
statements of income and cash flows of Seller for the six (6) month period then
ended and copies of the unaudited consolidated

27

--------------------------------------------------------------------------------




balance sheets of Seller as at December 31, 2011 and 2012 and the related
consolidated statements of income and cash flows of Seller for the years then
ended (such unaudited statements, including the related notes and schedules
thereto, are referred to herein as the "Financial Statements"). For the purposes
hereof, the unaudited consolidated balance sheet of Seller as at June 30, 2013
is referred to as the "Balance Sheet" and June 30, 2013 is referred to as the
"Balance Sheet Date."
(b)    The Financial Statements were prepared from and are consistent with the
books and records of Seller. Except as set forth on Schedule 5.4(b), the
Financial Statements have been prepared in accordance with GAAP consistently
applied and on that basis present fairly, in all material respects, the
financial position, results of operations and cash flows of Seller as of the
applicable date and for the periods indicated. The Financial Statements indicate
all adjustments, which consist of only normal recurring accruals (that are not,
individually or in the aggregate, material) necessary for such fair
presentations. The statements of income included in the Financial Statements do
not contain any items of special or nonrecurring income except as expressly
specified therein, and the balance sheets included in the Financial Statements
do not reflect any write-up or revaluation increasing the book value of any
assets.
(c)    The books of account and other financial records of Seller: (i) reflect
all material items of income and expense and all material assets and Liabilities
required to be reflected therein in accordance with GAAP applied on a basis
consistent with the practices of Seller; (ii) are in all material respects true,
correct and complete; and (iii) do not contain or reflect any material
inaccuracies or discrepancies.
5.5    No Undisclosed Liabilities. Seller has not incurred any Indebtedness,
obligations or other Liabilities of any kind that would have been required to be
reflected in, reserved against or otherwise described in the Balance Sheet or
the notes thereto in accordance with GAAP, other than Liabilities incurred in
the Ordinary Course of Business since the Balance Sheet Date, Liabilities under
this Agreement, Excluded Liabilities, and Liabilities that, individually and in
the aggregate, have not had and are not reasonably likely to have a Material
Adverse Effect.
5.6    Title to Purchased Assets; Sufficiency and Condition of Assets.
(a)    Seller owns the Purchased Assets, and will at the Closing sell to
Purchaser good and marketable title to Purchased Assets, free and clear of all
Liens, other than Permitted Exceptions.
(b)    The Purchased Assets, together with the Excluded Assets and the assets
being sold pursuant to the Hilco Purchase Agreement and the Inventory Purchase
Agreement constitute all the assets, properties and rights owned, used or held
for use in the Business.
5.7    Taxes.
(a)    Except as set forth on Schedule 5.7: (i) Seller has timely filed all
material Tax Returns required to be filed with the appropriate Tax Authorities
in all jurisdictions in which such Tax Returns are required to be filed (taking
into account any extension of time to file granted

28

--------------------------------------------------------------------------------




or to be obtained on behalf of Seller); and (ii) all Taxes shown as due on such
Tax Returns have been paid.
(b)    Seller is not a foreign person within the meaning of Section 1445 of the
Code.
(c)    Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to the assessment of any Tax, or
any deficiency with respect thereto.
(d)    To the Knowledge of Seller, Seller has properly withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any stockholder, member, owner, employee, creditor, independent
contractor or other third party and has complied with all information reporting
requirements in connection with such payments.
(e)    Seller (i) has never been a member of an affiliated group of corporations
within the meaning of Section 1504 of the Code and (ii) has no Liability for
Taxes of any Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign tax Law), as a transferee or successor, by
contract or otherwise.
5.8    Real Property.
(a)    Schedule 5.8(a) sets forth a complete list of all real property and
interests in real property leased by Seller, as lessee (individually, a "Real
Property Lease" and collectively, the "Real Property Leases").
(b)    Seller does not currently own any real property.
(c)    To the Knowledge of Seller, all buildings, structures, improvements,
fixtures, building systems, and all components thereof, included on the Leased
Locations are in good operating condition and repair, ordinary wear and tear
excepted; are suitable for the purposes for which they are currently being used
and have been maintained and tested in accordance with normal industry practice.
(d)    The Leased Locations: (i) are adequate for the uses for which they are
used by Seller; and (ii) are not, to the Knowledge of Seller, the subject of any
pending condemnation, eminent domain or inverse condemnation proceedings or any
other taking by public authority with or without payment of consideration
therefor, nor has any such notice of such a proposed condemnation or taking been
received by Seller.
(e)    To the Knowledge of Seller, the construction, operation, management,
occupancy and use of the Leased Locations are in compliance with the zoning,
subdivision or building codes and all other Laws, without reliance on any
Permit, variances or other exception.
(f)    To the Knowledge of Seller, all public utilities (including, without
limitation, sanitary sewer, storm sewer, electricity, water and telephone)
required for the operation of the Leased Locations, or any part thereof, are
installed and operating and have been accepted by such utility

29

--------------------------------------------------------------------------------




company or Governmental Body. There is permanent vehicular and pedestrian egress
from and egress to the real property over public roads that abut the Leased
Locations.
(g)    Except for this Agreement, the Hilco Purchase Agreement, the Inventory
Agreement or the Real Property Leases, Seller has not entered into any, and to
the Knowledge of Seller there is no, Contract with respect to the purchase,
assignment or transfer or lease or occupancy of all or any portion of the Leased
Locations which is currently in effect.
(h)    To the Knowledge of Seller: (i) except as set forth on Schedule 5.8(h),
the improvements on the Leased Locations are structurally sound, the roofs are
free of leaks and in good condition, and the Leased Locations have no material
hidden or latent defects; and (ii) all plumbing, fire protection, alarm,
heating, ventilating, air conditioning, electrical, public and private utility,
sewer, septic and other waste, and other systems, and all fixtures and
appliances (including, without limitation, trade fixtures) included in the
Leased Locations are in good working order and free of deferred maintenance.
5.9    Tangible Personal Property Leases. Schedule 5.9 sets forth all leases of
personal property ("Personal Property Leases") involving annual payments in
excess of $25,000 relating to personal property used by Seller or to which
Seller is a party or by which the properties or assets of Seller are bound or
otherwise subject.
5.10    Intellectual Property.
(a)    Schedule 5.10(a)-1 to Schedule 5.10(a)-3 set forth an accurate and
complete list of: (1) all domain names of which Seller is the registrant or of
which a third party is the registrant for the benefit of a Vendor, specifying
for each its registrant (unless such registrant is Seller) and administrative
contact email address and renewal date, and whether it is active; and (2) all
registered Marks and pending applications for registration of Marks owned by
Seller (collectively, the "Registered IP"); and (3) all unregistered Marks owned
by Seller (collectively, the Registered IP together with the unregistered Marks
and all other Intellectual Property owned by Seller, the "Seller IP"). Except as
set forth on Schedule 5.10(a)-4, Seller has no patents or any registered or
unregistered Copyrights or any pending applications for registration of
Copyrights. To the Knowledge of Seller, except as set forth on Schedule
5.10(a)-4, the conduct of the Business (including the products or services
distributed, sold or offered by Seller and all Intellectual Property) as
currently conducted, does not infringe upon or misappropriate or violate the
Intellectual Property rights or the confidential and proprietary information,
including trade secrets, of any third party. Except as set forth on Schedule
5.10(a)-4, none of the Seller IP has been the subject of a judicial finding or
opinion, nor has any written notice or claim challenging the ownership,
validity, registrability, enforceability, use or licensed right to use any
Intellectual Property been received by Seller. Except as set forth on Schedule
5.10(a)-4, no claim or notice has been asserted against Seller in writing or, to
the Knowledge of Seller, orally, that the conduct of the Business as currently
conducted infringes in any material respect upon or misappropriates the
Intellectual Property rights or the confidential and proprietary information,
including trade secrets, of any third party, in each case, except with respect
to claims or notices that have been fully resolved nor, to the Knowledge of
Seller, is there a basis for such a claim. Except as set forth on Schedule
5.10(a)-4, Seller has timely paid all filing, examination, issuance, post
registration and maintenance fees, annuities and the like associated

30

--------------------------------------------------------------------------------




with or required with respect to any of the Registered IP, and all documents,
recordations and certificates necessary to be filed by Seller to maintain the
effectiveness of the Registered IP have been filed with the relevant patent,
copyright, trademark or other authorities so that no item required to be listed
in Schedule 5.10(a)-1 to Schedule 5.10(a)-3, has lapsed, expired or been
abandoned or canceled other than in the Ordinary Course of Business.
(b)    Seller has exercised a degree of care that is, in light of the nature of
the Business, appropriate in order to preserve the exclusive use of all trade
secrets of Seller.
(c)    There are no claims asserted or threatened by Seller that a third party
infringes, misappropriates or otherwise violates any of the Seller IP.
(d)    The Seller IP, together with the rights granted to Seller under any
"shrink-wrap" or "click-wrap" license agreements relating to software desktop
applications, are sufficient for the conduct of the Business in every
jurisdiction where it is conducted.
(e)    Seller has not collected any confidential information from their
customers other than information that is necessary or incidental to the work
performed for them, including the names and addresses of their customers'
customers.
5.11    Material Contracts.
(a)    Schedule 5.11 sets forth all of the following Contracts to which Seller
is a party or by which Seller is bound or by which the Purchased Assets may be
bound or affected (collectively, together with the Real Property Leases, the
Personal Property Leases and Collective Bargaining Agreements the "Material
Contracts"):
(i)    Contracts with any Affiliate or current or former officer or director of
Seller other than contracts with such officers set forth on Schedule 5.11(a);
(ii)    Contracts with any labor union or association representing any
Employees;
(iii)    Contracts for the sale of any of the Purchased Assets, other than sales
of inventory in the Ordinary Course of Business pursuant to Contracts that may
be terminated by either party "at will" (and without any required payment) on
notice of 60 days or less;
(iv)    Contracts relating to the acquisition by Seller of any operating
business or the capital stock of any other Person;
(v)    Contracts for the employment of any individual other than contracts with
such employees set forth on Schedule 5.11(a);
(vi)    Contracts relating to incurrence of Indebtedness or the making of any
loans, other than the Credit Documents;

31

--------------------------------------------------------------------------------




(vii)    Contracts which involve the expenditure of more than $25,000 in the
aggregate or require performance by any party more than one (1) year from the
date hereof that, in either case, are not terminable by Seller without penalty
on less than one hundred eighty (180) days' notice;
(viii)    Contracts with customers;
(ix)    Contracts granting any Person a Lien on any of the Purchased Assets;
(x)    Contracts providing for the grant of any preferential rights to purchase
or lease any of the Purchased Assets;
(xi)    confidentiality or non-disclosure, non-compete, and non-solicitation
agreements;
(xii)    Contracts (A) containing non-competition, non-solicitation or other
limitations restricting the conduct of the Business, or the ability of Seller or
any Affiliate of the Business to compete with any Person or to solicit the
employees or customers of any Person, (B) granting to the other party or any
third party "most favored nation" status or (C) granting to the other party or
any third party any exclusive right or rights or in which any third party grants
Seller any exclusive right or rights;
(xiii)    any partnership, joint venture and similar Contracts; and
(xiv)    Contracts providing for the sale, lease, license or control of, or
otherwise relating to any Intellectual Property to or from Seller, including any
Contract relating to nondisclosure or appropriation of Intellectual Property by
Seller's current or former employees.
(b)    True, correct and complete copies of all Material Contracts, together
with all modifications, amendments and supplements thereto, have been provided
to Purchaser in the Dataroom prior to the date of this Agreement.
(c)    Other than relating to Seller's inability to pay pre-petition amounts
owed under certain Material Contracts due to the commencement of the Bankruptcy
Case and the implementation of the automatic stay under Section 362 of the
Bankruptcy Code and with such exceptions that, individually and in the
aggregate, do not have, and are not reasonably likely to have, a Material
Adverse Effect: (i) all of the Purchased Contracts are in full force and effect
and are valid and binding on and enforceable against Seller in accordance with
their terms and, to the Knowledge of Seller, on and against the other parties
thereto, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors' rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity); (ii)
Seller is not, and to the Knowledge of Seller, no other party to any Purchased
Contract, in breach of, or default under, any Purchased Contract; (iii) Seller
has not waived any right under any Purchased Contract; (iv) no event has
occurred that, with the giving of notice or the lapse of time or both, would
constitute a breach of, or default under, any Purchased

32

--------------------------------------------------------------------------------




Contract; (v) there are no unresolved disputes under any of the Purchased
Contracts; and (vi) Seller has not given to or received from any other Person,
any notice or other written communication regarding any actual, alleged,
possible or potential violation or breach or, or default under, any Purchased
Contract.
5.12    Employee Benefits.
(a)    Schedule 5.12 lists all "employee benefit plans" (as defined in
Section 3(3) of ERISA) and all other plans, policies, arrangements or Contracts
(other than governmental plans), including, without limitation, equity, bonus,
incentive compensation, deferred compensation, change in control, pension,
welfare benefit, severance, sick leave, vacation pay, salary continuation,
disability, life insurance, and educational assistance plans, policies,
arrangements or Contracts as to which Seller and its Affiliates have any
Liability for current or former employees of Seller (the "Employee Benefit
Plans").
(b)    True, correct and complete copies of the following documents, with
respect to each of the Employee Benefit Plans have prior to the date of this
Agreement been made available to Purchaser in the Dataroom: (i) any plan and
related trust documents, and all amendments thereto; (ii) the most recent
Form 5500 and schedules thereto; (iii) the most recent financial statement and
actuarial valuation; (iv) the most recent IRS determination letter; and (v) the
most recent summary plan description (including letters or other documents
updating such description).
(c)    None of the Employee Benefit Plans is or has been a "multiemployer plan"
(as defined in Section 3(37) of ERISA) or is or has been subject to Sections
4063 or 4064 of ERISA, or is or has been subject to Section 412 of the Code or
Title IV of ERISA, and Seller has no Liability under any such plan, including,
but not limited to, any plan previously maintained or contributed to by Seller
or any plan currently or previously maintained or contributed to by a Person
treated as a single employer with Seller under Section 414(b), (c), (m) or (o)
of the Code (an "ERISA Affiliate").
(d)    Each of the Employee Benefit Plans intended to qualify under Section 401
of the Code has been determined by the IRS to be so qualified and, to the
Knowledge of Seller, nothing has occurred with respect to the operation of any
such plan which could reasonably be expected to result in the revocation of such
favorable determination.
(e)    Seller has never been controlled by or under common control with a
Person, including any ERISA Affiliate, that has maintained, sponsored or
contributed to a plan that provides benefits or compensation to employees in the
United States.
(f)    Each Employee Benefit Plan is and has been in all material respects
operated and administered in accordance with its terms and all applicable Laws.
(g)    No Employee Benefit Plan provides health, life insurance or other welfare
benefits to retirees or other terminated employees of either Company, other than
continuation coverage required by Section 4980B of the Code or Sections 601-608
of ERISA. Schedule 5.12(g) lists the former employees of Seller or any of its
predecessors and the “qualified beneficiaries”

33

--------------------------------------------------------------------------------




of any current or former employees of Seller or any of its predecessors who, as
of the date of this Agreement, are receiving or eligible for benefits under such
sections of the Code or ERISA.
(h)    There are no Legal Proceedings with respect to any Employee Benefit Plan
pending, or to the Knowledge of Seller, threatened, that are reasonably expected
to give rise to a material Liability. There is currently no audit or, to the
Knowledge of Seller, investigation by any Governmental Body or any claim (other
than routine claims for benefits in the Ordinary Course of Business) or Legal
Proceeding against or involving any Employee Benefit Plan.
(i)    No event has occurred and no condition exists with respect to any
Employee Benefit Plan or any other employee benefit plan or arrangement
currently or previously maintained or contributed to by Seller, any of its
Affiliates, or any of their respective ERISA Affiliates, that could subject
Purchaser, or any of its Affiliates or their respective officers, directors,
employees or agents, directly or indirectly, to any Tax, penalty, fine or other
Liability or that could result in the imposition of any Lien.
(j)    All material contributions and premium payments required to have been
paid under or with respect to any Employee Benefit Plan have been timely paid.
(k)    (x) No Employee Benefit Plan is (i) subject to Section 430 of the Code or
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, (ii)
subject to Sections 4063 or 4064 of ERISA, or (iii) a multiemployer plan within
the meaning of Section 3(37) of ERISA, and (y) Seller has no obligation to
contribute, and otherwise has no Liability with respect to, any such plans
previously maintained or contributed to by Seller.
5.13    Labor.
(a)    Schedule 5.13(a) sets forth a list of each currently effective labor or
collective bargaining agreement, works council or similar agreement to which
Seller is a party or by which Seller or any of its properties or assets is bound
or otherwise subject (the "Collective Bargaining Agreements").
(b)    There are no (i) strikes, work stoppages, work slowdowns or lockouts
pending or, to the Knowledge of Seller, threatened against or involving Seller,
or (ii) unfair labor practice charges, grievances or complaints pending or, to
the Knowledge of Seller, threatened by or on behalf of any employee or group of
employees of Seller.
(c)    Schedule 5.13(c) lists each Employee as of the date of this Agreement,
including for each such Employee his or her (i) name, (ii) date of birth, (iii)
job title, (iv) status as a full-time, part-time or temporary employee,
consultant, independent contractor or leased employee, (v) base salary or wage
rate, (vi) 2012 bonus, (vii) date of hire, (viii) direct supervisor, and (ix)
work location. Schedule 5.13(c) also lists as of the date of this Agreement each
Employee who is not actively at work for any reason other than vacation and the
reason for such absence. Except for one sales representative located in Canada,
no individual who performs services for Seller is a leased employee or is
domiciled outside of the United States.

34

--------------------------------------------------------------------------------




(d)    Seller has, in good faith, properly classified for all purposes
(including for Tax purposes and for purposes of determining eligibility to
participate in any Employee Benefit Plan) all Persons who have performed
services for or on behalf of Seller and has properly withheld and paid all
applicable Taxes and makes appropriate filings in connection with services
provided by such Persons to Seller in accordance with such classifications.
5.14    Litigation. Except (a) as set forth on Schedule 5.14 and (b) the
Bankruptcy Case, (i) there are no Legal Proceedings pending or, to the Knowledge
of Seller, threatened against Seller before any Governmental Body, other than
ordinary course Legal Proceedings, and (ii) Seller is not subject to any Order.
5.15    Compliance with Laws; Permits.
(a)    Seller is in compliance in all material respects with all Laws. Seller
has not received any written notice, to Seller's Knowledge, any other notice, of
or been charged with the violation in any material respects of any Laws.
(b)    Schedule 5.15(b) lists all Permits held by Seller that relate to the
Purchased Assets. Seller has obtained all Permits required under all applicable
Laws necessary to operate the Purchased Assets. Seller is not in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any Permit related to the Purchased Assets.
5.16    Environmental Matters. To the extent any of the representations and
warranties contained in this Section 5.16 are expressly covered by, and
substantively identical to, another representation and warranty contained in
Article V, then such other representation and warranty shall not be deemed
breached by Seller if the applicable representation and warranty set forth in
this Section 5.16 is not breached by Seller.
(a)    With such exceptions as, individually and in the aggregate, have not had
and are not reasonably likely to have a Material Adverse Effect or as set forth
on Schedule 5.16(a), with respect to the Purchased Assets and the Leased
Locations:
(i)    Seller is in compliance with all applicable Environmental Laws and all
Permits issued pursuant to Environmental Laws;
(ii)    Seller has obtained all Permits required under all applicable
Environmental Laws necessary to operate the Purchased Assets;
(iii)    Seller is not the subject of any outstanding Order or Contract with any
Governmental Body respecting Environmental Laws, including any Remedial Action
or any Release or threatened Release of a Hazardous Material;
(iv)    Seller has not received any written communication alleging either or
both that (i) Seller may be in violation of any Environmental Law, or any Permit
issued pursuant to Environmental Law, or (ii) Seller may have any liability
under any Environmental Law; and

35

--------------------------------------------------------------------------------




(v)    to the Knowledge of Seller, there are no investigations pending or
threatened which would reasonably be expected to result in the imposition of any
material liability pursuant to any Environmental Law.
(b)    Seller has, prior to the date of this Agreement, provided to Purchaser in
the Dataroom true, correct and complete copies of all reports, studies, analyses
or tests, and any results of monitoring programs, in the possession or control
of Seller or any of its Affiliates, pertaining to the generation, storage, use,
handling, transportation, treatment, emission, spillage, disposal, release or
removal of Hazardous Materials at, in, on or under any of the Leased Locations.
5.17    Suppliers and Customers. Schedule 5.17-1 lists the names and addresses
of the ten largest customers and ten largest suppliers of products and/or
services for the Business (indicating approximate dollar value for each (based
on invoice price)) during the fiscal years ended December 31, 2011 and 2012 and
the six months ended June 30, 2013. To the Knowledge of Seller, except as set
forth on Schedule 2.12-2: (a) no event, occurrence or fact has occurred or is
likely to occur which threatens to adversely and materially affect Seller's
arrangements with such customers, suppliers and vendors; and (b) no event,
occurrence, or fact has occurred or is likely to occur which would lead it to
believe that any of such customers, suppliers or vendors will not continue to
supply the current level and type of materials, supplies, merchandise, services
and other goods currently being provided to Seller on similar terms and
conditions.
5.18    Investment Representations.
(a)    Seller has sufficient knowledge and experience in financial, tax and
business matters to enable it to utilize the information made available to it in
connection with the sale of the Common Stock Shares to it pursuant hereto, to
evaluate the merits and risks of an investment in the Common Stock Shares and to
make an informed investment decision with respect to an investment in the Common
Stock Shares.
(b)    Seller will not sell or otherwise transfer the Common Stock Shares
without registration under the Securities Act and applicable state securities
laws or an applicable exemption therefrom. Seller acknowledges that neither the
offer nor sale of the Common Stock Shares has been registered under the
Securities Act or under the securities laws of any state. Seller is an
“accredited investor,” as such term is defined in Rule 501 of Regulation D under
the Securities Act and is not acquiring the Common Stock Shares with a view
toward resale or distribution in violation of the Securities Act. Seller is
aware that (i) the Common Stock Shares are not currently eligible for sale in
reliance upon Rule 144 promulgated under the Securities Act and (ii) neither
Issuer nor Purchaser has any obligation to register the Common Stock Shares. To
the foregoing effects, Seller agrees that the certificates representing the
Common Stock Shares shall bear the legend set forth on Schedule 4.3(g).
(c)    Seller does not, directly or through any Affiliates or subsidiaries, own
any Common Stock, other than the Common Stock Shares issuable or issued to
Seller hereunder.

36

--------------------------------------------------------------------------------




5.19    Absence of Certain Changes. Except for the commencement of the
Bankruptcy case or as set forth on Schedule 5.19, since the Balance Sheet Date,
Seller has conducted the Business only in the Ordinary Course of Business and:
(a)    there has been no circumstance, state of facts or matters, change, event,
occurrence, action or omission that, individually or in the aggregate, has, or
would be reasonably likely to have, a Material Adverse Effect; and
(b)    Seller has not taken any action that it is prohibited from taking after
the date of this Agreement pursuant to Section 8.2.
5.20    No Subsidiaries and Parent’s Assets. Seller has no subsidiaries or
investments in any other Person. Other than the outstanding common stock of
Seller, Holdings does not own any material assets that relate to the Business.
5.21    Financial Advisors. Except for PricewaterhouseCoopers LLP, no Person has
acted, directly or indirectly, as a broker, finder or financial advisor for
Seller in connection with the Transactions, and no Person is entitled to any fee
or commission or like payment from Purchaser in respect thereof (it being
understood that the fees and commissions due to PricewaterhouseCoopers LLP are
the responsibility of Seller and not Purchaser).
5.22    No Other Representations or Warranties; Schedules.
(a)    NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY,
SELLER ACKNOWLEDGES AND AGREES THAT, EXCEPT IN THE CASE OF FRAUD, PURCHASER AND
ISSUER ARE NOT MAKING ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR
IMPLIED, BEYOND THOSE EXPRESSLY GIVEN BY PURCHASER AND ISSUER IN ARTICLE VI.
EXCEPT IN THE CASE OF FRAUD, ANY CLAIMS SELLER MAY HAVE FOR BREACH OF
REPRESENTATION OR WARRANTY SHALL BE BASED SOLELY ON THE REPRESENTATIONS AND
WARRANTIES OF PURCHASER AND ISSUER, AS APPLICABLE, SET FORTH IN ARTICLE VI.
SELLER FURTHER REPRESENTS THAT NEITHER PURCHASER, ISSUER NOR ANY OF THEIR
RESPECTIVE AFFILIATES NOR ANY OTHER PERSON HAS MADE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY
INFORMATION REGARDING PURCHASER, ISSUER OR THE TRANSACTIONS NOT EXPRESSLY SET
FORTH IN THIS AGREEMENT, AND, EXCEPT IN THE CASE OF FRAUD, PURCHASER AND ISSUER
HAVE NOT, NOR WILL ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OTHER PERSON HAVE
OR BE SUBJECT TO ANY LIABILITY TO SELLER OR ANY OTHER PERSON RESULTING FROM THE
DISTRIBUTION TO SELLER OR ITS REPRESENTATIVES OR SELLER'S USE OF, ANY SUCH
INFORMATION, INCLUDING ANY INFORMATION DISTRIBUTED ON BEHALF OF PURCHASER OR
ISSUER RELATING TO PURCHASER OR ISSUER OR OTHER PUBLICATIONS OR INFORMATION
PROVIDED TO SELLER OR ITS REPRESENTATIVES, OR ANY OTHER DOCUMENT OR INFORMATION
IN ANY FORM PROVIDED TO SELLER OR ITS REPRESENTATIVES IN CONNECTION WITH THE
TRANSACTIONS. SELLER ACKNOWLEDGES THAT IT HAS CONDUCTED TO

37

--------------------------------------------------------------------------------




ITS SATISFACTION, ITS OWN INDEPENDENT INVESTIGATION OF PURCHASER AND ISSUER AND,
IN MAKING THE DETERMINATION TO PROCEED WITH THE TRANSACTIONS, SELLER HAS RELIED
ON THE REPRESENTATIONS AND WARRANTIES IN ARTICLE VI AND THE RESULTS OF ITS OWN
INDEPENDENT INVESTIGATION.
(b)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE V
(AS QUALIFIED, TO THE EXTENT PERMITTED BY SECTION 8.9, BY THE SCHEDULES), OR IN
THE CASE OF FRAUD, SELLER DOES NOT MAKE ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO SELLER, THE BUSINESS, THE PURCHASED
ASSETS, THE ASSUMED LIABILITIES OR THE TRANSACTIONS, AND SELLER DISCLAIMS ANY
OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SELLER, ANY AFFILIATE OF
SELLER OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
ARTICLE V (AS QUALIFIED, TO THE EXTENT PERMITTED BY SECTION 8.9, BY THE
SCHEDULES) OR IN THE CASE OF FRAUD, SELLER (I) EXPRESSLY DISCLAIMS AND NEGATES
ANY REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AT COMMON LAW, BY STATUTE,
OR OTHERWISE, RELATING TO THE CONDITION OF THE PURCHASED ASSETS (INCLUDING ANY
IMPLIED OR EXPRESSED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS) AND (II) DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION,
FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR
IN WRITING) TO PURCHASER OR ITS AFFILIATES OR REPRESENTATIVES (INCLUDING ANY
OPINION, INFORMATION, PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO PURCHASER BY ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT, OR
REPRESENTATIVE OF SELLER OR ANY OF ITS AFFILIATES). SELLER DOES NOT MAKE ANY
REPRESENTATIONS OR WARRANTIES TO PURCHASER REGARDING THE PROBABLE SUCCESS OR
PROFITABILITY OF THE BUSINESS OR THE PURCHASED ASSETS. THE DISCLOSURE OF ANY
MATTER OR ITEM IN ANY SCHEDULE SHALL NOT BE DEEMED TO CONSTITUTE AN
ACKNOWLEDGMENT THAT ANY SUCH MATTER IS REQUIRED TO BE DISCLOSED OR IS MATERIAL
OR THAT SUCH MATTER WOULD BE REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE
EFFECT.
ARTICLE VI    

REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller with respect to the provisions of
this Article VI that relate to Purchaser, and Issuer hereby represents and
warrants to Seller with respect to the provisions of this Article VI that relate
to Issuer, that:
6.1    Organization and Good Standing. Purchaser is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has

38

--------------------------------------------------------------------------------




all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now conducted. Issuer is a Colorado
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as now
conducted. The Articles of Incorporation of Issuer, as presently in effect, have
been provided to Seller prior to the execution and delivery of this Agreement
and have not been amended or otherwise modified and remain in full force and
effect. The Certificate of Designations of Series A Junior Participating
Preferred Stock of Issuer attached to the Form 8-K of Issuer filed with the
Commission on April 21, 2005 and the Bylaws of Issuer attached to the Form 8-K
of Issuer filed with the Commission on April 18, 2005 have not been amended or
otherwise modified and remain in full force and effect.
6.2    Authorization of Agreement.
(a)    Purchaser has all requisite corporate power and authority to execute and
deliver this Agreement and each other agreement, document, instrument or
certificate contemplated by this Agreement or to be executed by Purchaser in
connection with the consummation by Purchaser of the Transactions (together with
this Agreement, the "Purchaser Documents"), to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Purchaser of this Agreement
and the other Purchaser Documents to which Purchaser is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on behalf of Purchaser, and no
other approval on the part of Purchaser or any holder of its equity is required.
This Agreement has been, and each of the other Purchaser Documents to which
Purchaser is a party will be at or prior to the Closing, duly executed and
delivered by Purchaser and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto and the entry of the Sale
Order) this Agreement constitutes, and each other Purchaser Document when so
executed and delivered will constitute, legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors' rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
(b)    Issuer has all requisite corporate power and authority to execute and
deliver this Agreement and each other Purchaser Documents to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Issuer of this Agreement and the other Purchaser Documents to
which it is a party and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on
behalf of Issuer, and no other approval on the part of Issuer or any holder of
its equity is required. This Agreement has been, and each of the other Purchaser
Documents to which Issuer is a party will be at or prior to the Closing, duly
executed and delivered by Issuer and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto and the entry of the Sale
Order) this Agreement constitutes, and each other Purchaser Document when so
executed and delivered will constitute, legal, valid and binding obligations of
Issuer, enforceable against Issuer in accordance with their

39

--------------------------------------------------------------------------------




respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors' rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
6.3    Conflicts; Consents of Third Parties.
(a)    None of the execution and delivery by Purchaser or Issuer of this
Agreement or the other Purchaser Documents, the performance by Purchaser and
Issuer of its obligations hereunder or thereunder or the consummation by
Purchaser and Issuer of the transactions contemplated hereby or thereby do or
will (i) conflict with or violate any provision of the certificate of
incorporation or bylaws of Purchaser or Issuer, as applicable; (ii) subject to
entry of the Sale Order and with such exceptions as, individually and in the
aggregate, do not have, and are not reasonably likely to have, a Purchaser
Material Adverse Effect, conflict with, result in a violation or breach of,
constitute a default under, result in the acceleration of, give rise to any
right to accelerate, terminate, modify or cancel, or require any notice,
consent, authorization, approval or waiver under, or result in any other adverse
consequence under, any Contract or Permit to which Purchaser or Issuer is a
party or by which Purchaser, Issuer or any of Purchaser's or Issuer's properties
or assets is bound or otherwise subject; (iii) subject to entry of the Sale
Order and such consents, approvals, notices and waivers which have been obtained
or made prior to the date of this Agreement, violate or breach the terms of or
cause any default under any Order of any Governmental Body applicable to
Purchaser, Issuer or any of Purchaser's or Issuer's properties or assets;
(iv) subject to entry of the Sale Order and assuming the representations and
warranties in the Letter Agreements and the representations of Seller in Section
5.18 are true and correct, violate or breach the terms of or cause any default
under any applicable Law; or (v) with the passage of time, the giving of notice
or the taking of any action by another Person, have any of the effects described
in clauses (i) through (iv) of this Section 6.3(a).
(b)    Subject to the entry of the Sale Order, such consents, approvals, notices
and waivers which have been obtained or made prior to the date of this
Agreement, and assuming the representations and warranties in the Letter
Agreements and the representations of Seller in Section 5.18 are true and
correct, no consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of Purchaser or Issuer in connection with the execution
and delivery by Purchaser or Issuer of this Agreement or any of the other
Purchaser Documents, the performance by Purchaser with any of its obligations
hereunder or thereunder, the consummation by Purchaser and Issuer of the
transactions contemplated hereby or thereby or the taking by Purchaser or Issuer
of any other action contemplated hereby or thereby, or for Purchaser to operate
the Purchased Assets, except for the entry of the Sale Order, the application to
the New York Stock Exchange relating to the Common Stock Shares hereunder and
filings, if any, pursuant to the Exchange Act.
6.4    Litigation. There are no Legal Proceedings pending or, to the knowledge
of Purchaser or Issuer, threatened against Purchaser or Issuer, or to which
Purchaser or Issuer is otherwise a party before any Governmental Body, which,
individually and in the aggregate, have not had and are not reasonably likely to
have be expected to have a Purchaser Material Adverse Effect. Neither

40

--------------------------------------------------------------------------------




Purchaser nor Issuer is subject to any Order except for those that individually
and in the aggregate, have not had and are not reasonably likely to have a
Purchaser Material Adverse Effect.
6.5    Financial Advisors. Except for Macquarie Group Limited, no Person has
acted, directly or indirectly, as a broker, finder or financial advisor for
Purchaser in connection with the Transactions, and no Person is entitled to any
fee or commission or like payment from Seller in respect thereof (it being
understood that the fees and commissions due to Macquarie Group Limited are the
responsibility of Purchaser and not Seller).
6.6    Financial Capability. Purchaser (a) at the Closing will have, sufficient
funds available to pay the Cash Purchase Price and any expenses incurred by
Purchaser in connection with the Transactions, and (b) has, and at the Closing
will have, the resources and capabilities (financial or otherwise) to perform
its obligations hereunder.
6.7    Common Stock Shares.
(a)    The Common Stock Shares: (i) have been duly authorized for issuance by
all necessary corporate action on the part of Issuer in accordance with its
certificate of incorporation, bylaws and applicable Law; and (ii) when paid for
and delivered at the Closing in accordance with the terms of this Agreement,
will be validly issued, fully paid and nonassessable.
(b)    The Common Stock Shares to be delivered at the Closing pursuant to
Section 4.3(g) will be free of any and all Liens and restrictions on transfer,
other than restrictions on transfer under applicable federal or state securities
laws and subject to the provisions of this Agreement and the Letter Agreements.
(c)    Issuer’s Common Stock is listed on the New York Stock Exchange, and
Issuer has not received any written notice of delisting from such exchange.
6.8    Periodic Reports. Issuer’s forms, registration statements, reports,
schedules and statements required to be filed by it since June 30, 2012 under
the Exchange Act or the Securities Act (all such documents filed prior to the
date hereof, collectively the “Issuer SEC Documents”) have been filed with the
Commission on a timely basis giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act). The Issuer SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein, at the time filed (or in the
case of registration statements, solely on the dates of effectiveness) (except
to the extent corrected by a subsequent Issuer SEC Document) (a) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be and
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
6.9    Condition of the Business.

41

--------------------------------------------------------------------------------




(a)    NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY,
PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT IN THE CASE OF FRAUD, SELLER IS
NOT MAKING ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED,
BEYOND THOSE EXPRESSLY GIVEN BY SELLER IN ARTICLE V (AS QUALIFIED, TO THE EXTENT
PERMITTED BY SECTION 8.9, BY THE SCHEDULES), AND PURCHASER ACKNOWLEDGES AND
AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE
V, THE PURCHASED ASSETS ARE BEING TRANSFERRED ON AN "AS IS," "WHERE IS" AND
"WITH ALL FAULTS" BASIS AND WITHOUT REPRESENTATIONS, WARRANTIES OR GUARANTEES,
EXPRESSLY IMPLIED OR STATUTORY, WRITTEN OR ORAL, OF ANY KIND, NATURE OR
DESCRIPTION, BY SELLER, ITS AGENTS, ITS REPRESENTATIVES OR ITS ESTATES. EXCEPT
IN THE CASE OF FRAUD, ANY CLAIMS PURCHASER MAY HAVE FOR BREACH OF REPRESENTATION
OR WARRANTY SHALL BE BASED SOLELY ON THE REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN ARTICLE V (AS QUALIFIED, TO THE EXTENT PERMITTED BY SECTION
8.9, BY THE SCHEDULES). PURCHASER FURTHER REPRESENTS THAT NEITHER SELLER NOR ANY
OF ITS AFFILIATES NOR ANY OTHER PERSON HAS MADE ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION
REGARDING SELLER, THE PURCHASED ASSETS, THE BUSINESS OR THE TRANSACTIONS NOT
EXPRESSLY SET FORTH IN THIS AGREEMENT, AND, EXCEPT IN THE CASE OF FRAUD, SELLER
HAS NOT, NOR WILL ANY OF ITS AFFILIATES OR ANY OTHER PERSON HAVE OR BE SUBJECT
TO ANY LIABILITY TO PURCHASER OR ANY OTHER PERSON RESULTING FROM THE
DISTRIBUTION TO PURCHASER OR ITS REPRESENTATIVES OR PURCHASER'S USE OF, ANY SUCH
INFORMATION, INCLUDING ANY CONFIDENTIAL MEMORANDA DISTRIBUTED ON BEHALF OF
SELLER RELATING TO THE BUSINESS OR THE PURCHASED ASSETS OR OTHER PUBLICATIONS OR
DATA ROOM INFORMATION PROVIDED TO PURCHASER OR ITS REPRESENTATIVES, OR ANY OTHER
DOCUMENT OR INFORMATION IN ANY FORM PROVIDED TO PURCHASER OR ITS REPRESENTATIVES
IN CONNECTION WITH THE SALE OF THE BUSINESS, THE PURCHASED ASSETS AND THE
TRANSACTIONS. PURCHASER ACKNOWLEDGES THAT IT HAS CONDUCTED TO ITS SATISFACTION,
ITS OWN INDEPENDENT INVESTIGATION OF THE BUSINESS AND THE PURCHASED ASSETS AND,
IN MAKING THE DETERMINATION TO PROCEED WITH THE TRANSACTIONS, PURCHASER HAS
RELIED ON THE REPRESENTATIONS AND WARRANTIES IN ARTICLE V AND THE RESULTS OF ITS
OWN INDEPENDENT INVESTIGATION.
(b)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE
VI, OR IN THE CASE OF FRAUD, PURCHASER AND ISSUER DO NOT MAKE ANY OTHER EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO PURCHASER, ISSUER, OR THE
TRANSACTIONS, AND PURCHASER AND ISSUER DISCLAIM ANY OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER MADE BY PURCHASER, ISSUER, ANY AFFILIATE OF PURCHASER OR
ISSUER OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES. PURCHASER AND ISSUER DO NOT

42

--------------------------------------------------------------------------------




MAKE ANY REPRESENTATIONS OR WARRANTIES TO SELLER REGARDING THE PROBABLE SUCCESS
OF CONSUMMATION OF THE TRANSACTION, ISSUER OR PURCHASER.
ARTICLE VII    

BANKRUPTCY COURT MATTERS
7.1    Reserved.
7.2    Bankruptcy Court Filings. Seller will file the Sale Motion no less than
three (3) Business Days after the date of this Agreement. After the Sale Motion
is filed, Seller shall provide Purchaser copies of any additional filings to be
made as far as advance as possible (but in no event less than twelve (12) hours)
and will incorporate into such filing all reasonable comments provided by
Purchaser prior to the filing thereof. Purchaser and Seller each agree that it
will promptly take such actions as are reasonably necessary to obtain entry of
the Sale Order approving this Agreement and authorizing the Transactions,
including furnishing affidavits or other documents or information for filing
with the Bankruptcy Court for the purposes, among others, of (in the case of
Purchaser) providing necessary assurances of performance by Purchaser under this
Agreement, including providing a witness to testify on behalf of Purchaser in
the Bankruptcy Court as to Purchaser's ability to pay the Purchase Price, and
demonstrating that Purchaser is a "good faith" purchaser under Section 363(m) of
the Bankruptcy Code. Purchaser shall consult with Seller prior to filing,
joining in or otherwise supporting in any manner whatsoever any motion or other
pleading relating to the sale of the Purchased Assets hereunder. In the event
the entry of the Sale Order is appealed, Seller and Purchaser shall use their
respective commercially reasonable efforts to defend such appeal and to oppose
any request for a stay pending any such appeal.
ARTICLE VIII    

COVENANTS
8.1    Access to Information. Seller agrees that, prior to the Closing Date,
Purchaser shall be entitled, through its officers, employees and representatives
(including its legal advisors and accountants), to make such investigation of
the Purchased Assets and such examination of the books and records of the
Business, the Purchased Assets and the Assumed Liabilities as it reasonably
requests and to make extracts and copies of such books and records. Any such
investigation and examination shall be conducted during regular business hours
upon reasonable advance notice and under reasonable circumstances and shall be
subject to restrictions under applicable Law. Seller shall cause the officers,
employees, consultants, agents, accountants, attorneys and other representatives
of Seller to cooperate with Purchaser and Purchaser's representatives
in connection with such investigation and examination, and Purchaser and its
representatives shall cooperate with Seller and its representatives and shall
use their commercially reasonable efforts to minimize any disruption to the
Business. Notwithstanding anything herein to the contrary, for the avoidance of
doubt, the Transactions and the provisions of this Section are subject to the
Confidentiality Agreement.

43

--------------------------------------------------------------------------------




8.2    Operations of the Purchased Assets Pending the Closing.
(a)    Except (1) as set forth on Schedule 8.2(a), (2) as required by applicable
Law or Order of the Bankruptcy Court, (3) as otherwise contemplated by this
Agreement or (4) with the prior written consent of Purchaser, Seller shall:
(i)    operate the Purchased Assets only in the Ordinary Course of Business; and
(ii)    use its commercially reasonable efforts to (A) preserve the present
business operations, organization and goodwill of the Purchased Assets, (B)
preserve the present relationships with customers and suppliers of Seller that
relate to the Purchased Assets, (C) keep available to Purchaser the services of
all Employees who perform services for or on behalf of Seller to whom Purchaser
is reasonably expected to make an offer to continue to provide services on
behalf of the Business after the consummation of the Closing (as an employee,
consultant, independent contractor, leased employee, intern or otherwise),
(D) maintain the Purchased Assets in good operating condition and repair
consistent with past practice, ordinary wear and tear excepted, and (E) continue
in full force and effect without modification any existing policies or binders
of insurance currently maintained by Seller.
(b)    Seller may pre-pay any items contemplated by the Approved Budget (as
defined in the DIP Credit Agreement as in effect on the date of this Agreement
and attached hereto as Schedule 8.2(b)) and that are allowed to be pre-paid by
the DIP Credit Agreement.
(c)    Except (1) as set forth on Schedule 8.2, (2) as required by applicable
Law or Order of the Bankruptcy Court, (3) as otherwise contemplated by this
Agreement or (4) with the prior written consent of Purchaser, Seller shall not:
(i)    (A) increase the annual level of compensation of any Employee, (B) grant
any additional compensation to any Employee, (C) increase the coverage or
benefits available under any Employee Benefit Plan or (D) enter into any
employment, deferred compensation, severance or similar Contract (or amend any
such Contract) to which Seller is a party with an Employee;
(ii)    subject any of the Purchased Assets to any Lien, except for Permitted
Exceptions and any Lien securing any debtor in possession loan facility;
(iii)    except in the Ordinary Course of Business, acquire any properties or
assets that would be Purchased Assets or sell, assign, license, transfer,
convey, lease or otherwise dispose of any of the Purchased Assets (except for
the purpose of disposing of obsolete or worthless assets);
(iv)    cancel or compromise any material Indebtedness or claim or waive or
release any material right of Seller, in each case, that constitutes a Purchased
Asset;
(v)    incur, or enter into any commitment to incur, capital expenditures;

44

--------------------------------------------------------------------------------




(vi)    enter into, modify or terminate any labor or collective bargaining
agreement other than, if Purchaser will not be liable thereunder or required to
assume, such agreements, (A) in the Ordinary Course of Business, (B) as required
by any such labor or collective bargaining agreement, or (C) modifications which
are consistent with current or past practices of Seller;
(vii)    amend, modify or terminate, or waive of any rights under, any Material
Contract or enter into any Contract that would be a Material Contract if it had
been entered into on or prior to the date of this Agreement other than sale
orders entered into in the Ordinary Course of Business that do not require
aggregate expenditures by either party thereto in excess of $500,000;
(viii)    change or modify the accounting of the Business, except as required by
GAAP or a change in Law;
(ix)    change or modify any of the following: (i) billing and collection
policies, procedures and practices with respect to accounts receivable or
unbilled charges that relate to the Business; or (ii) policies, procedures and
practices with respect to the provision of discounts, rebates or allowances that
relate to the Business;
(x)    agree to do, authorize, approve, commit to do or take any action in
furtherance of anything prohibited by this Section 8.2.
8.3    Consents. Seller shall use its commercially reasonable efforts, and
Purchaser shall cooperate with Seller, to obtain at the earliest practicable
date all consents and approvals required to consummate the Transactions,
including the consents and approvals referred to in Section 5.3(b); provided,
however, that neither Seller nor Purchaser shall be obligated to pay any
consideration therefor to any third party from whom consent or approval is
requested or to initiate any litigation or Legal Proceedings to obtain any such
consent or approval, and Buyer shall not be required to incur any Liability in
complying with its obligations under this Section 8.3.
8.4    Regulatory Approvals.
(a)    If the Parties determine that any filing or submission to any
Governmental Body is required with respect to the transactions contemplated by
this Agreement, then Seller and Purchaser shall use commercially reasonable
efforts to make such filing or submission and cooperate in all respects with
each other in connection therewith, including, without limitation, furnishing to
the other Party such necessary information and reasonable assistance as the
other Party may request in connection with its preparation of such filing or
submission. In addition, Seller and Purchaser agree to supply as promptly as
reasonably practicable any information and documentary material that may be
reasonably requested by any Governmental Body with respect to the transactions
contemplated by this Agreement.
(b)    Each of Seller and Purchaser shall promptly notify the other of any
correspondence or contact with any other Governmental Body and except as may be
prohibited by any Governmental Body or by any applicable Law, or as necessary to
preserve any applicable legal

45

--------------------------------------------------------------------------------




privilege, shall furnish to the other (if necessary or advisable, on an outside
counsel basis) all such information.
8.5    Further Assurances. Seller and Purchaser shall use their commercially
reasonable efforts to (a) take all actions necessary or appropriate to
consummate the Transactions and (b) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the Transactions; provided, however, that Purchaser shall not be
obligated to pay any consideration to third parties or to incur any Liability in
complying with its obligations under this Section 8.5. Notwithstanding anything
to the contrary contained in this Agreement, nothing in this Agreement will
require or obligate Purchaser or any of its Affiliates to (and in no event shall
any representation, warranty, covenant or other agreement of Purchaser contained
in this Agreement be breached or deemed breached in the event Purchaser or its
Affiliates shall fail to) (x) agree to or otherwise become subject to any
limitations on (1) the right of Purchaser or its Affiliates to effectively to
control or operate its business (including the Business) or assets (including
the Purchased Assets), (2) the right of Purchaser to acquire the Purchased
Assets, or (3) the right of Purchaser to exercise full rights of ownership of
its business (including the Business) or assets (including the Purchased
Assets), (y) agree or be required to sell or otherwise dispose of, hold (through
the establishment of a trust or otherwise), or divest itself of all or any
portion of the business, assets or operations of Purchaser or any of its
Affiliates or the Business or any of the Purchased Assets, or (z) otherwise take
any steps to avoid or eliminate any impediment that may be asserted under any
Law governing competition, monopolies or restricted trade practices. Nothing
contained in this Section 8.5 is intended to limit or restrict the ability of
Seller to operate the Business and Purchased Assets prior to the Closing Date so
long as there are no restrictions or limitations placed on the Business or the
Purchased Assets that would be applicable after Closing.
8.6    Confidentiality. Purchaser acknowledges that the Evaluation Information
(as defined in the Confidentiality Agreement) provided to it in connection with
this Agreement, including under Section 8.1, and the consummation of the
Transactions, is, until the consummation of the Closing, subject to the terms of
the confidentiality agreement between Seller, Holdings and Purchaser dated May
24, 2013 (the "Confidentiality Agreement"), the terms of which are incorporated
herein by reference. The Parties agree that the Confidentiality Agreement shall
not survive the consummation of the Closing, and that the obligations of the
Parties thereunder shall terminate upon the consummation of the Closing and that
the Parties shall have no further obligations thereunder.
8.7    Preservation of Records.
(a)    Each of Seller and Purchaser agree to preserve and keep the records, or
in the case of Seller, arrange for the preservation and keeping of the records,
held by it or their Affiliates relating to the Purchased Assets for a period of
six (6) years from the Closing Date, and shall make such records and personnel
available to the other Party and the GUC Trust as may be reasonably required by
such Party or the GUC Trust in connection with, among other things, any
insurance claims, Legal Proceedings or Tax audits against or governmental
investigations of Seller or Purchaser or any of their Affiliates or in order to
enable Seller or Purchaser or the GUC Trust to comply with its obligations under
this Agreement or the GUC Trust Agreement, as applicable and each other
agreement, document or instrument contemplated hereby or thereby.

46

--------------------------------------------------------------------------------




(b)    Notwithstanding Section 8.7(a), in the event Seller or Purchaser wishes
to destroy records subject to the preservation requirements of Section 8.7(a),
such Party (the "Noticing Party") shall be entitled to destroy such records by
(i) giving ninety (90) days prior written notice (the "Original Notice") to the
other Party and the GUC Trust and such other Party and the GUC Trust shall have
the right at its option and expense, upon prior written notice given to the
Noticing Party within such ninety (90) day period, to take possession of the
records within one hundred and eighty (180) days after the date of the Original
Notice, or (ii) seeking and obtaining an order of the Bankruptcy Court approving
the destruction of such records and complying with such order of the Bankruptcy
Court.
8.8    Publicity. Prior to consummation of the Closing, neither Seller nor
Purchaser shall issue any press release or public announcement concerning this
Agreement or the Transactions without obtaining the prior written approval of
the other Party, which approval will not be unreasonably withheld or delayed,
unless, in the judgment of Purchaser or Seller, disclosure is otherwise required
by applicable Law, the rules of any securities exchange where the securities of
a Party or its Affiliates are listed for trading or by order of the Bankruptcy
Court with respect to filings to be made with the Bankruptcy Court in connection
with this Agreement (it being understood that, in the event, in the judgment of
a Party, disclosure is otherwise required, the Party making such disclosure need
not obtain the approval of the other Party); provided, however, that the Party
intending to make such release shall use its commercially reasonable efforts
consistent with such applicable Law or Order of the Bankruptcy Court to consult
with the other Party (Seller, in the case of approval from Seller) with respect
to the text thereof.
8.9    Schedules. The exceptions to the representations and warranties of Seller
are set forth on the Schedules. Seller may, at its option, include in the
Schedules items that are not material in order to avoid any misunderstanding,
and such inclusion, or any references to Dollar amounts, shall not be deemed to
be an acknowledgement or representation that such items are material, to
establish any standard of materiality or to define further the meaning of such
terms for purposes of this Agreement. Each Section number reference in any
Schedule corresponds to a Section of this Agreement to which the disclosure or
disclosures contained in such Section relates. While cross-references to other
Schedules are made where appropriate, the information contained in a Schedule
shall be deemed to be incorporated by reference in other applicable Schedules
only if the applicability of such information to such other Schedules is
reasonably apparent on its face. Purchaser and Seller shall have the right to
supplement or amend the Schedules with respect to any matter hereafter arising
or discovered after the delivery of the Schedules pursuant to this Agreement. No
such supplement or amendment shall have any effect on the satisfaction of the
condition to closing set forth in Sections 10.1(a)-10.1(c).
8.10    Lock-Up and Standstill.
(a)    For a period of six (6) months from the Closing Date, Seller shall not,
directly or indirectly, offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of or transfer (a
“Disposition”) any Common Stock Shares issued to Seller at Closing, or any
options or warrants to purchase any shares of such Common Stock Shares, or any
securities convertible into, exchangeable for or that represent the right to
receive such Common

47

--------------------------------------------------------------------------------




Stock Shares, whether owned directly or indirectly by Seller (including holding
as a custodian) or with respect to which Seller has beneficial ownership within
the rules and regulations of the Commission. The foregoing restriction shall
preclude Seller from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a
sale, disposition or other transfer of Common Stock Shares issued to Seller at
Closing even if such shares would be disposed of or transferred by someone other
than Seller. Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Common Stock Shares issued to Seller at Closing or with respect to any
security that includes, relates to, or derives any significant part of its value
from such shares. The foregoing restrictions shall not apply to any Disposition
(i) pursuant to a transaction that has been approved in writing by Issuer, (ii)
pursuant to a Tender Offer by a third party or other change of control
transaction that is recommended by the Board of Directors of Issuer or (iii)
pursuant to a merger, consolidation, or reorganization to which Issuer or any of
its Affiliates is a party.
(b)    From and after the date of this Agreement and until the eighteen month
anniversary of the date of Agreement (such period, the “Restricted Period”),
Seller shall not and shall cause its controlled Affiliates not to, without the
prior written consent of Issuer: (i) acquire, offer to acquire, or agree to
acquire directly or indirectly, by purchase or otherwise, any voting securities
or direct or indirect rights to acquire any securities of Issuer or any of its
subsidiaries having the power generally to vote on the election of directors and
other matters submitted to a vote of shareholders (“Voting Securities”), or of
any successor to Issuer, or any assets of Issuer or any of its subsidiaries
other than (A) the acquisition of the Common Stock Shares by Seller pursuant to
or in connection with this Agreement and the holding of such shares or (B) the
acquisition of Voting Securities pursuant to a stock split, share dividend,
recapitalization or similar transaction with respect to Seller’s Common Stock
Shares; (ii) seek representation on the Board of Directors of Issuer or
initiate, propose or solicit any change in the composition or size of the Board
of Directors or the number of terms of the directors; (iii) initiate, propose or
solicit any material change in the business or corporate structure of Issuer or
to its certificate of incorporation or bylaws or make any public statement with
respect thereto; (iv) make any proposal, whether written or oral, to the Board
of Directors of Issuer, or to any director, officer or agent of Issuer, or make
any public announcement or proposal whatsoever with respect to a merger or other
business combination, sale or transfer of assets, recapitalization, dividend,
share repurchase, liquidation or other extraordinary corporate transaction with
Issuer or any other transaction which could result in a change of control,
solicit or encourage any other person to make any such statement or proposal, or
take any action which would require Issuer to make a public announcement
regarding the possibility of any transaction referred to in this subclause (iv)
or similar transaction or advise, assist or encourage any other Persons in
connection with the foregoing; (v) make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules of the Securities and Exchange Commission), or advise, encourage or
knowingly induce any Person with respect to the voting of any Voting Securities
of Issuer, initiate or propose any shareholder proposal or knowingly induce or
attempt to induce any other Person to initiate any shareholder proposal, or
execute any written consent with respect to Issuer; (vi) form, join or in any
way participate in a “group” (as defined in Section 13(d)(3) of the Exchange
Act), in connection with any of the foregoing; (vii) tender Common Stock Shares
that are “beneficially owned” (as defined in Rule 13d-3 under the Exchange Act)
by

48

--------------------------------------------------------------------------------




Seller or any of its controlled Affiliates to a third party which makes or
intends to make an unsolicited acquisition proposal to Issuer or provide debt or
other financing in connection with such unsolicited proposal; (viii) call or
seek to call any special meeting of Issuer’s shareholders for any reason
whatsoever; (ix) deposit any Voting Securities in a voting trust or subject any
Voting Securities to any arrangement or agreement with respect to the voting of
such Voting Securities, other than this Section 8.10(b) or any arrangement or
agreement entered into between Seller and any of its Affiliates so long as such
securities are voted in accordance with the terms of Section 8.10(b); publicly
request Issuer or the Board of Directors of Issuer to amend, modify or waive any
provision of Section 8.10; make a public request to Issuer or any of its
Affiliates (or its directors, officers, shareholders, employees or agents) to
take any action in respect of the foregoing matters; (x) publicly disclose any
intention, plan or arrangement inconsistent with the foregoing; or (xi) grant
any proxy to a third party in respect of any shares of Common Stock Shares
beneficially owned by Seller or any of its controlled Affiliates, other than to
an Affiliate, so long as such Affiliate votes such Common Stock Shares in
accordance with the terms of Section 8.10(b). Notwithstanding the foregoing,
this Section 8.10(b) shall be of no force and effect upon (i) the consummation
of a Change of Control Transaction that is recommended by the Board of Directors
of Issuer or (ii) the commencement of any voluntary or involuntary bankruptcy,
insolvency, dissolution or liquidation proceedings involving Issuer or
Purchaser, and, in the case of any involuntary proceeding, a proceeding that has
not been discharged within 90 days. In addition, in the event Issuer has entered
into a definitive agreement with respect to a Change of Control Transaction,
Seller shall be permitted to make one private communication to the Board of
Directors of Cenveo with respect to such Change of Control Transaction and such
communication shall not violate the terms of subclause (i), (ii), (iii) or (iv)
of Section 8.10(b).
(c)    Until the termination of the Restricted Period, at any meeting of the
shareholders of Issuer, however called, or at any adjournment or postponement
thereof (a “Shareholders’ Meeting”), or in any other circumstances upon which a
vote, consent or other approval (including by written consent) is sought by or
from the shareholders of Issuer: (i) Seller shall use commercially reasonable
efforts to appear at such Shareholders’ Meeting or otherwise cause all of the
shares of Common Stock beneficially owned by Seller and its Affiliates on the
record date for such Shareholders’ Meeting to be counted as present thereat for
the purpose of establishing a quorum; and (ii) with respect to any matter upon
which a vote, consent or other approval (including by written consent) is sought
by or from the shareholders of Issuer (A) for the election or removal of
directors of Issuer (or relating to procedures applicable to the election of
directors), (B) relating to equity incentive plans or other employee or director
compensation matters or (C) with respect to or in connection with any proxy or
consent solicitation involving any proposal or offer (including without
limitation any proposal or offer to shareholders of Issuer) not agreed to by
Issuer, for a merger, consolidation, share exchange, business combination or
similar transaction involving Issuer or any of its subsidiaries or to acquire in
any manner, directly or indirectly, an equity interest in any Voting Securities
of, or a substantial portion of the assets of, Issuer or any of its
subsidiaries, then in all of the foregoing instances Seller shall use
commercially reasonable efforts to vote and cause to be voted all of the Common
Stock Shares in the manner recommended by the Board of Directors at any such
Shareholders’ Meeting or under any such other circumstances upon which a vote,
consent or other approval (including by written consent) is sought.

49

--------------------------------------------------------------------------------




8.11    Post-Closing Periodic Reports. Until the earlier of (i) the nine-month
anniversary date of the Closing; (ii) the date that Issuer ceases to be a
reporting company under the Exchange Act; and (iii) the date on which all the
Common Stock Shares have been sold or otherwise assigned or transferred by the
Share Recipients, Issuer covenants and agrees it will use commercially
reasonable efforts to file with the Commission in a timely manner all reports
and other documents required of Issuer under the Exchange Act. In the event that
any Share Recipient effects a sale, assignment or transfer of any Common Stock
Shares pursuant to Rule 144 under the Securities Act, Issuer shall, or shall
cause its transfer agent, to the extent permitted by applicable securities law,
to promptly issue such Common Stock Shares to the purchaser, assignee or
transferee, as the case may be, without any restrictive legend after receipt by
Issuer of a legal opinion reasonably acceptable to Issuer confirming the ability
of the applicable Share Recipient to sell such shares under Rule 144.
8.12    Common Stock Shares. The Common Stock Shares to be delivered at the
Closing pursuant to Section 4.3(g) will be free of any and all Liens and
restrictions on transfer, other than restrictions on transfer under applicable
federal or state securities laws, including as contemplated hereby and by the
Letter Agreements, and subject to the provisions of this Agreement and the
Letter Agreements.
8.13    Hilco Transition Services. To enable Seller to fulfill its obligations
under Section 10(e) of the Hilco Purchase Agreement, Purchaser hereby agrees to
permit Hilco to use the office facility located at 3211 Internet Boulevard,
Suite 200, Frisco, Texas (the "Frisco Facility"), for a period of thirty (30)
days following the Closing Date. The Parties agree that Hilco's use of the
Frisco Facility as provided in this Section 8.13 will only be in connection with
Hilco exercising its rights in the Receivables and the Related Assets (each as
defined in the Hilco Purchase Agreement as in effect on the date of this
Agreement).
ARTICLE IX    

EMPLOYEES AND EMPLOYEE BENEFITS
9.1    Employment.
(a)    Transferred Employees. No later than September 6, 2013, Purchaser shall
provide Seller with a list of Employees (the “Employee List”) that Purchaser
shall offer, or cause to be offered, employment effective as of the Closing Date
who are actively at work on the Closing Date, on terms and conditions which are
substantially equivalent, in the aggregate, to those Purchaser provides to
Purchaser’s similarly situated new hires. The Employee List shall contain at
least 1,400 Employees if there are 1,500 or more Employees employed by Seller on
the date Purchaser provides the Employee List. If there are less than 1,500
Employees employed by Seller on such date, the Employee List shall contain a
number of Employees equal to 90% of those employed. In the event Seller hires
any individual as an employee after the date of this Agreement and prior to the
Closing Date, it shall give Purchaser written notice thereof no less than five
(5) Business Days prior to the Closing Date. Purchaser may, at its option, offer
employment to such individual on terms and conditions which are substantially
equivalent, in the aggregate, to those Purchaser provides to Purchaser’s
similarly situated new hires. Any such Employees who accept Purchaser's offer of

50

--------------------------------------------------------------------------------




employment made under this Section 9.1(a) (including deemed acceptance by
continuing to report to work following the Closing Date) are referred to herein
as "Transferred Employees". Nothing contained in this Section 9.1(a) or
elsewhere in this Agreement shall be construed to prevent the termination of
employment of any individual Transferred Employee by Purchaser or any change in
the particular benefits made available to any individual Transferred Employee by
Purchaser.
(b)    Standard Procedure. Pursuant to the "Standard Procedure" provided in
Section 4 of Revenue Procedure 2004-53, 2004-2 CB 320, (i) Purchaser and Seller
shall report on a predecessor/successor basis as set forth therein, (ii) Seller
will not be relieved from filing a Form W‑2 with respect to any Transferred
Employees, and (iii) Purchaser will undertake to file (or cause to be filed) a
Form W‑2 for each such Transferred Employee with respect to the portion of the
year during which such Employees are employed by Purchaser that includes the
Closing Date, excluding the portion of such year that such Employee was employed
by Seller or its Affiliates.
9.2    Employee Benefits.
(a)    For purposes of eligibility and vesting (but not benefit accrual) under
the employee benefit plans of Purchaser providing benefits to Transferred
Employees (the "Purchaser Plans"), Purchaser shall credit each Transferred
Employee with his or her continuous service with Seller from his or her most
recent date of hire with Seller through the Closing Date.
(b)    Purchaser shall be responsible for all Liabilities with respect to the
accrued and unused vacation pay of Transferred Employees as of the Closing to
the extent set forth in Schedule 9.2(b); provided that Seller shall, to the
extent it will not impair the Business, encourage the Transferred Employees to
use all accrued and unused vacation days prior to the Closing. Seller shall, on
or before the Closing, pay the accrued and unpaid salary and wages of each
Transferred Employee as of the Closing Date attributable to periods prior to the
Closing Date.
ARTICLE X    

CONDITIONS TO CLOSING
10.1    Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser and Issuer to consummate the Transactions is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Purchaser in whole or in part
to the extent permitted by applicable Law):
(a)    The representations and warranties of Seller set forth in Section 5.1
(Organization and Good Standing), Section 5.2 (Authorization of Agreement), 5.3
(other than clause (a)(ii) or insofar as it relates to clause (a)(ii), clause
(vi)) (Conflicts; Consents of Third Parties), 5.5 (No Undisclosed Liabilities),
5.18 (Investment Representations) and 5.19(a) (Absence of Certain Changes) shall
have been true, correct and complete when made and as of the Closing Date, as
though made on and as of the Closing Date (except to the extent any such
representation and warranty is expressly made as of an earlier date, in which
case such representation and warranty need only be so true, correct and complete
as of such earlier date). The other representations and warranties of Seller set
forth in Article V shall have been true, correct and complete (without giving
effect to

51

--------------------------------------------------------------------------------




any limitation or qualification on any representation or warranty indicated by
the words "Material Adverse Effect" or "material") when made and as of the
Closing Date, as though made on and as of the Closing Date (except to the extent
that any representation and warranty is expressly made as of an earlier date, in
which case such representation and warranty need only be so true, correct and
complete as of such earlier date), and except in each case where the failure of
any such representations and warranties to be so true, correct and complete,
individually and in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect.
(b)    Seller shall have in all material respects performed and complied with
all obligations and agreements required in this Agreement to be performed or
complied with by it on or prior to the Closing Date.
(c)    Seller shall have furnished to Purchaser a certificate dated the Closing
Date and signed by an executive officer of Seller to the effect that the
conditions precedent set forth in Sections 10.1(a) and (b) have been satisfied.
(d)    The Purchased Assets shall be free and clear of all Liens other than
Permitted Exceptions.
(e)    (i) there shall not be any pending or threatened Legal Proceeding,
whether by a Governmental Body or any other person or entity, seeking to enforce
Section 7 of the Clayton Antitrust Act, 15 U.S.C § 18 or otherwise any law,
regulation statute or act of any state concerning competition, antitrust,
consumer protection, unfair competition, or trade practices, the result of which
could permanently or temporarily enjoin the closing of the Transactions or
otherwise reasonably be expected to limit or adversely affect Purchaser's
ability effectively to exercise full rights of ownership of the Purchased
Assets, (ii) none of the parties hereto or any of their Affiliates shall have
received written notice from any Governmental Body of (A) its intention to
institute any Legal Proceeding to restrain, enjoin or nullify this Agreement or
the Transactions or to commence any investigation of, or into the consummation
of, the Transactions, or (B) the actual commencement of such a Legal Proceeding,
(iii) there shall not be any pending or threatened Legal Proceeding by any
Governmental Body that could reasonably be expected to limit or adversely affect
Purchaser's ability effectively to exercise full rights of ownership of the
Purchased Assets, and (iv) no action shall have been taken, and no statute,
rule, regulation or order shall have been promulgated or enacted by any
Governmental Body, which would prevent or make illegal the consummation of the
transactions contemplated hereby or thereby.
(f)    reserved.
(g)    No fewer than 75% of the Employees set forth on the Employee List who
have received offers of employment from Purchaser prior to the Closing Date
shall have accepted Purchaser's offer of employment.
(h)    Purchaser shall have received all consents from third parties required by
Section 365 of the Bankruptcy Code in connection with this Agreement and the
other Purchaser Documents and Seller Documents and the Transactions.

52

--------------------------------------------------------------------------------




(i)    (i) No payment Default or Event of Default (each as defined in the DIP
Credit Agreement as in effect on the date of this Agreement) shall have occurred
since the date of this Agreement, (ii) the aggregate amount of outstanding
Tranche A Loans (as defined in the DIP Credit Agreement and, in the case of such
Tranche A Loans and the DIP Credit Agreement, as in effect on the date of this
Agreement) shall not exceed $43,077,000 at the Closing Date, and (iii) at no
time since the date of the DIP Credit Agreement shall Seller and Holdings have
borrowed (in the aggregate) an outstanding amount in excess of the Tranche A
Borrowing Base as of such time (it being understood that any amendment to the
DIP Credit Agreement that results in a change in the values set forth in Section
10.1 shall result in a corresponding re-calculation of such values).
(j)    Seller’s gross accounts receivable balance (calculated in accordance with
GAAP applied on a consistent basis with the methodologies used in the Approved
Budget (as defined in the DIP Credit Agreement as in effect on the date of this
Agreement) and gross of any unapplied cash), shall not be less than $39,000,000
and cannot exceed $45,000,000 at the Closing Date, and (a) at least sixty
percent (60%) of the aggregate Cut-Off Date Claim Amount (as defined Hilco
Purchase Agreement as in effect on the date of this Agreement) represents
Current Accounts (as defined Hilco Purchase Agreement as in effect on the date
of this Agreement); (b) at least fifteen percent (15%) of the aggregate Cut-Off
Date Claim Amount (as defined Hilco Purchase Agreement as in effect on the date
of this Agreement) represents Accounts (as defined Hilco Purchase Agreement as
in effect on the date of this Agreement) which are at least one (1) day but not
more than thirty (30) days past due; (c) not more than fifteen percent (15%) of
the aggregate Cut-Off Date Claim Amount (as defined Hilco Purchase Agreement as
in effect on the date of this Agreement) represents Accounts (as defined Hilco
Purchase Agreement as in effect on the date of this Agreement) which are more
than thirty (30) days past due, but not over sixty-one (61) days past due; and
(d) not more than ten percent (10%) of the aggregate Cut-Off Date Claim Amount
(as defined Hilco Purchase Agreement as in effect on the date of this Agreement)
represents Accounts (as defined Hilco Purchase Agreement as in effect on the
date of this Agreement) which are over sixty-one (61) days past due. Further,
any unapplied cash in transit at Closing shall be provided to Hilco pursuant to
the Hilco Purchase Agreement.
(k)    Seller’s gross inventory level (calculated in accordance with GAAP
applied on a consistent basis with the methodologies used in the Approved Budget
(as defined in the DIP Credit Agreement as in effect on the date of this
Agreement)) shall not exceed $24,000,000 and cannot be less than $20,000,000,
and the total of Plastic Suppliers’ inventory cannot exceed $75,000 at the
Closing Date.
(l)    No breach of the Letter Agreements shall have occurred since the date of
this Agreement and the representations and warranties contained in Section 7
therein shall be true and correct as of the Closing.
(m)    Seller shall have delivered, or caused to be delivered, to Purchaser all
of the items set forth in Section 4.2.
(n)    The consummation of the transactions contemplated by the Hilco Purchase
Agreement shall have occurred or will be occurring simultaneously with the
Closing.

53

--------------------------------------------------------------------------------




(o)    The consummation of the transactions contemplated by the Inventory
Purchase Agreement shall have occurred or will be occurring simultaneously with
the Closing.
10.2    Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the Transactions are subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by Seller in whole or in part to the extent permitted by applicable
Law):
(a)    The representations and warranties of Purchaser set forth in Section 6.1
(Organization and Good Standing), 6.2 (Authorization of Agreement), 6.3 (other
than clause (a)(ii) or insofar as it relates to clause (a)(ii), clause (vi))
(Conflicts; Consents of Third Parties) and Section 6.7 (Common Stock Shares)
shall have been true, correct and complete when made and as of the Closing Date,
as though made on and as of the Closing Date (except to the extent any such
representation and warranty is expressly made as of an earlier date, in which
case such representation and warranty need only be so true, correct and complete
as of such earlier date). The other representations and warranties of Purchaser
set forth in Article VI shall have been true, correct and complete (without
giving effect to any limitation or qualification on any representation or
warranty indicated by the words "Purchaser Material Adverse Effect" or
"material") when made and as of the Closing Date, as though made on and as of
the Closing Date (except to the extent that any representation and warranty is
expressly made as of an earlier date, in which case such representation and
warranty need only be so true, correct and complete as of such earlier date),
and except in each case where the failure of any such representations and
warranties to be so true, correct and complete, individually and in the
aggregate, have not had and are not reasonably likely to have a Purchaser
Material Adverse Effect.
(b)    Purchaser and Issuer shall have in all material respects performed and
complied with all obligations and agreements required in this Agreement to be
performed or complied with by it on or prior to the Closing Date.
(c)    Purchaser and Issuer shall have furnished to Seller certificates dated
the Closing Date and signed by an executive officer of Purchaser or Issuer, as
applicable, to the effect that the conditions precedent set forth in Sections
10.2(a) and (b) have been satisfied.
(d)    Purchaser shall have delivered, or caused to be delivered, to Seller all
of the items set forth in Section 4.3.
(e)    The consummation of the transactions contemplated by the Hilco Purchase
Agreement shall have occurred or will be occurring simultaneously with the
Closing.
(f)    The consummation of the transactions contemplated by the Inventory
Purchase Agreement shall have occurred or will be occurring simultaneously with
the Closing.
10.3    Conditions Precedent to Obligations of Purchaser and Seller. The
respective obligations of Purchaser, Issuer, and Seller to consummate the
Transactions are subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which

54

--------------------------------------------------------------------------------




may be waived by Purchaser and Seller in whole or in part to the extent
permitted by applicable Law):
(a)    There shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the Transactions.
(b)    The Bankruptcy Court shall have entered the Sale Order and any stay
period applicable to the Sale Order shall have expired or shall have been waived
by the Bankruptcy Court.
(c)    The issuance of the Common Stock Shares to the Share Recipients shall
comply with the provisions of Regulation D promulgated under the Securities Act
applicable to a Private Placement.
10.4    Frustration of Closing Conditions. Neither Purchaser nor Seller nor
Issuer may rely on the failure of any condition set forth in Sections 10.1, 10.2
or 10.3, as the case may be, if such failure was caused by such Party's failure
to comply with any provision of this Agreement.
ARTICLE XI    

NO SURVIVAL
11.1    No Survival of Representations and Warranties. The representations,
warranties, covenants, obligations and agreements of the parties contained in
this Agreement shall survive (and not be affected in any respect by) any
investigation conducted by any Party or any information or knowledge any Party
may have or receive. The Parties agree that the representations and warranties
contained in this Agreement shall not survive the consummation of the Closing,
and none of the Parties shall have any Liability to each other after the Closing
for any breach thereof other than for fraud or intentional misrepresentation.
The Parties agree that the covenants contained in this Agreement to be performed
at or after the Closing shall survive the Closing, and each Party shall be
liable to the other after the Closing for any breach thereof.
ARTICLE XII    

TAXES
12.1    Transfer Taxes. Purchaser and Seller shall each pay one-half of any
sales, use, stamp, documentary, filing, recording, transfer or similar fees or
Taxes or governmental charges (including any real property transfer Taxes, UCC-3
filing fees, real estate, aircraft and motor vehicle registration, title
recording or filing fees and other amounts payable in respect of transfer
filings, and including any interest and penalty thereon) payable in connection
with the Transactions ("Transfer Taxes") (to the extent such Transfer Taxes are
due and payable at the Closing, Purchaser and Seller shall each pay one-half
thereof thereat; to the extent such Transfer Taxes become due and payable after
the Closing, Purchaser and Seller shall each pay one-half thereof as the same
shall become due and payable in accordance with the next sentence; provided,
that if Seller does not pay due and payable Transfer Taxes on the Closing Date
or place the amount of such Transfer Taxes in escrow, then Purchaser shall be
permitted to set off against any amount that is due and payable by

55

--------------------------------------------------------------------------------




Purchaser to Seller under this Agreement the amount of the Transfer Taxes that
has not been paid or put in escrow and Purchaser shall remit such amount to the
appropriate taxing authority on behalf of Seller). Seller shall prepare and file
all Tax Returns required to be filed with respect to such Transfer Taxes unless
otherwise required by applicable law. Promptly following the filing of any Tax
Return in respect of Transfer Taxes, the filing party shall submit a copy of
such Tax Return, together with a receipt or other evidence of payment, to the
non-filing party, and the non-filing party will reimburse the filing party 50%
of the amount reflected thereon within ten (10) days after receipt thereof.
Seller and Purchaser shall reasonably cooperate and consult with each other
prior to filing any Tax Returns in respect of Transfer Taxes. Seller and
Purchaser shall cooperate and otherwise take commercially reasonable efforts to
obtain any available exemptions (including any exemptions under Bankruptcy Code
Section 1146 or otherwise) from, reductions of refunds for Transfer Taxes.
12.2    Tax Payments. All real property, personal property and similar ad
valorem Taxes ("Property Taxes") levied with respect to the Purchased Assets for
a taxable period that includes (but does not end on) the Closing Date shall be
apportioned between Seller, on the one hand, and Purchaser, on the other hand,
as of the Closing Date based on the number of days of such taxable period
included in the period ending with and including the Closing Date (with respect
to any such taxable period, the "Pre-Closing Tax Period"), and the number of
days of such taxable period beginning after the Closing Date (with respect to
any such taxable period, the "Post-Closing Tax Period"). Seller shall be liable
for the proportionate amount of such Property Taxes that is attributable to the
Pre-Closing Tax Period and shall indemnify Purchaser, its Affiliates and each of
their respective officers, directors, employees, shareholders, agents and
representatives for such Property Taxes, and Purchaser shall be liable for the
proportionate amount of such Taxes that is attributable to the Post-Closing Tax
Period and shall indemnify Seller, its Affiliates and each of their respective
officers, directors, employees, shareholders, agents and representatives for
such Property Taxes. Each of Seller, on the one hand, and Purchaser, on the
other hand, shall provide reimbursement to the other Party as necessary to give
effect to this Section 12.2.
12.3    Purchase Price Allocation (Federal Income Tax). Seller and Purchaser
shall allocate the purchase price (including the Assumed Liabilities) among the
Purchased Assets as specified in Schedule 12.3 and, in accordance with such
allocation, Purchaser shall prepare and deliver to Seller copies of Form 8594
and any required exhibits thereto (the "Asset Acquisition Statement"). Purchaser
shall prepare and deliver to Seller from time to time revised copies of the
Asset Acquisition Statement (the "Revised Statements") so as to report any
matters on the Asset Acquisition Statement that need updating (including
purchase price adjustments, if any) consistent with the agreed upon allocation.
The purchase price for the Purchased Assets shall be allocated in accordance
with the Asset Acquisition Statement or, if applicable, the last Revised
Statements, provided by Purchaser to Seller, and all income Tax Returns and
reports filed by Purchaser and Seller shall be prepared consistently with such
allocation, except as provided by a change in applicable Tax Law or the good
faith resolution of a Tax contest.
12.4    Cooperation. Seller, on the one hand, and Purchaser, on the other hand,
will provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return, amended Tax Return
or claim for refund, determining a Liability for Taxes or a right to a refund of
Taxes, or participating in or conducting any audit or other proceeding

56

--------------------------------------------------------------------------------




in respect of Taxes. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings and other
determinations by Tax Authorities.
ARTICLE XIII    

MISCELLANEOUS
13.1    Expenses. Except as otherwise provided in this Agreement, Seller and
Purchaser shall bear their own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby; provided, however, that Purchaser
shall be responsible for any governmental charges relating to UCC‑3 filing fees,
FAA, ICC, DOT, real estate and motor vehicle registration, title recording or
filing fees and other amounts payable in respect of transfer filings in
connection with the Transactions.
13.2    Injunctive Relief. Damages at law may be an inadequate remedy for the
breach of any of the covenants, promises and agreements contained in this
Agreement, and, accordingly (but subject to Section 3.2(c)), any Party shall be
entitled to injunctive relief with respect to any such breach, including
specific performance of such covenants, promises or agreements or an order
enjoining a Party from any threatened, or from the continuation of any actual,
breach of the covenants, promises or agreements contained in this Agreement.
Except as provided in Section 3.2(c), the rights set forth in this Section 13.2
shall be in addition to any other rights which a Party may have at law or in
equity pursuant to this Agreement.
13.3    Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement (including the Exhibits and Schedules), or the negotiation,
execution, termination, performance or nonperformance of this Agreement, shall
be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and performed in such State, without
regard to any conflict of laws principles thereof.
13.4    Submission to Jurisdiction; Consent to Service of Process.
(a)    Without limiting any Party's right to appeal any order of the Bankruptcy
Court, (i) the Bankruptcy Court (and any applicable court thereof) shall retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the Transactions, and (ii) any
and all proceedings related to the foregoing shall be filed and maintained only
in the Bankruptcy Court, and the Parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as indicated in Section 13.7; provided, however, that if the
Bankruptcy Case has closed, the Parties agree to unconditionally and irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
District of Delaware sitting in New Castle County or the courts of the State of
Delaware sitting in New Castle County and any appellate court from any thereof,
for the resolution of any such claim or dispute. The Parties hereby irrevocably
waive, to the fullest extent permitted by

57

--------------------------------------------------------------------------------




applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(b)    Each of the Parties hereby consents to process being served by any Party
in any suit, action or proceeding by delivery of a copy thereof in accordance
with the provisions of Section 13.7.
13.5    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING BASED UPON, ARISING OUT OF, OR
RELATED TO THIS AGREEMENT, ANY PROVISION HEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
13.6    Entire Agreement; Amendments and Waivers. This Agreement (including the
Schedules and Exhibits), the Confidentiality Agreement and the Escrow Agreement
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof. This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the Party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
13.7    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (a) when delivered personally by hand
(with written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission) (or, if sent by facsimile after normal business
hours, on the next Business Day), (c) five (5) days after being deposited with
the United States Post Office, by registered or certified mail, postage prepaid,
(d) one (1) Business Day following the day sent by overnight courier (with
written confirmation of receipt), or (e) when sent by electronic mail (with
acknowledgment received) (or, if sent by facsimile after normal business hours,
on the next Business Day), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a Party may have
specified by notice given to the other Party pursuant to this provision):
If to Seller, to:

58

--------------------------------------------------------------------------------




NE Opco, Inc.
3211 Internet Blvd., Ste. 200
Frisco, Texas 75034
Attention: Brian Zollinger
Facsimile: 972-731-2763
email: BZollinger@natenv.com
With a copy (which shall not constitute notice) to:
Richards, Layton & Finger
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Attention: John H. Knight
Facsimile: (302) 651-7701
email: knight@rlf.com
If to Purchaser, to:
c/o Cenveo, Inc.
One Canterbury Green
201 Broad Street
Stamford, Connecticut 06901
Attention: Joseph Burton, Executive Vice President
Facsimile: (203) 595-3070
email: joseph.burton@cenveo.com
With a copy (which shall not constitute notice) to:
c/o Cenveo, Inc.
One Canterbury Green
201 Broad Street
Stamford, Connecticut 06901
Attention: Ian R. Scheinmann, General Counsel
Facsimile: (267) 940-3000
email: ian.scheinmann@cenveo.com
and
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 1004-1482
Attention: Kenneth A. Lefkowitz
Facsimile: (212) 422-4726
email: lefkowit@hugheshubbard.com

59

--------------------------------------------------------------------------------




13.8    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.
13.9    Binding Effect; No Third-Party Beneficiaries; Assignment. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. Nothing in this Agreement shall
create or be deemed to create any third party beneficiary rights in any Person
or entity not a party to this Agreement except as provided below. No assignment
of this Agreement or of any rights or obligations hereunder may be made by
Seller or Purchaser (by operation of law or otherwise) without the prior written
consent of the other Parties (by Seller, in the case of a proposed assignment by
Purchaser) and any attempted assignment without the required consents shall be
void; provided, however, that Purchaser may assign this Agreement and its rights
and obligations hereunder to any of its Affiliates and may collaterally assign
this Agreement and its rights hereunder to any of its financing sources. Upon
any permitted assignment by Purchaser, as assignor, the references in this
Agreement to Purchaser shall also apply to the assignee of Purchaser's rights or
obligations unless the context otherwise requires. No assignment of any
obligations hereunder shall relieve the Parties of any such obligations.
13.10    Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, agent or equityholder of Seller or Holdings shall
have any Liability for any Liabilities of Seller under this Agreement or the
Seller Documents of or for any claim based on, in respect of, or by reason of,
the transactions contemplated hereby and thereby, and no past, present or future
director, officer, employee, incorporator, member, partner, agent or
equityholder of Purchaser or Issuer shall have any Liability for any Liabilities
of Purchaser or Issuer under this Agreement or the Purchaser Documents of or for
any claim based on, in respect of, or by reason of, the transactions
contemplated hereby and thereby.
13.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
[Signature Page Follows]

60

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.
SELLER
NE OPCO, INC.
 
 
By:
/s/ James Pinto
 
 
Name: James Pinto
Title: Chief Executive Officer
 

PURCHASER
CENVEO CORPORATION
 
 
By:
/s/ Rob Burton Jr.
 
 
Name: Rob Burton Jr.
Title: President
 
 
 
 

ISSUER
CENVEO, INC.
 
 
By:
/s/ Rob Burton Jr.
 
 
Name: Rob Burton Jr.
Title: President
 

The undersigned agrees to be bound by the provisions of the last sentence of
Section 8.6 as though it were a party thereto and confirms that the
Confidentiality Agreement will terminate upon consummation of the Closing.
NEV CREDIT HOLDINGS, INC.
By:
/s/ James Pinto
 
Name: James Pinto
Title: President















--------------------------------------------------------------------------------




Exhibit A


Bill of sale, Assignment and Assumption Agreement


This bill of sale, Assignment and Assumption Agreement (this “Agreement”) is
made and entered into as of ______ 2013, by and among NE Opco, Inc., a Delaware
corporation (“Assignor”), and Cenveo Corporation, a Delaware corporation
(“Assignee”).


WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated as of August [ ], 2013 (the “Purchase Agreement”), pursuant to
which Assignee has purchased the Purchased Assets; and


WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign the
Purchased Assets to Assignee, and Assignee has agreed to assume the Assumed
Liabilities from Assignor, as set forth herein, and this Agreement is
contemplated by Sections 4.2(a) and 4.3(b) of the Purchase Agreement;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:


1.    Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings for such terms that are set forth in the Purchase Agreement.


2.    Assignment and Assumption. Effective as of ______:______ ______.m. (______
time) on ______, 2013, (i) Assignor hereby sells, transfers, assigns, conveys
and delivers to Assignee the Purchased Assets, free and clear of all Liens,
other than Permitted Exceptions, and assigns to Assignee the Assumed
Liabilities, and (ii) Assignee hereby purchases, acquires and accepts the
Purchased Assets, and assumes the Assumed Liabilities.


3.    Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to Assignor’s representations, warranties and
covenants relating to the Purchased Assets and the Assumed Liabilities, are
incorporated herein by this reference. Assignor acknowledges and agrees that the
representations, warranties and covenants contained in the Purchase Agreement
shall not be superseded hereby but shall remain in full force and effect to the
full extent provided therein. In the event of any conflict or inconsistency
between the terms of the Purchase Agreement and the terms hereof, the terms of
the Purchase Agreement shall govern.


4.    Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other party hereto,
such further instruments of transfer and assignment and to take such other
action as such other party may reasonably request to more effectively transfer
and assign to and vest in Assignee the Purchased Assets and Assumed Liabilities.



    

--------------------------------------------------------------------------------




5.    Amendments. This Agreement may only be amended or modified by an
instrument in writing signed by both Assignee and Assignor.


6.    Execution in Counterparts. This Agreement may be executed in counterparts,
including by facsimile, .pdf or other electronic signature, each of which shall
be deemed to be an original but which together shall constitute one and the same
instrument.




7.    Governing Law. This Agreement, and all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution, termination, performance or
nonperformance of this Agreement, shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed in such State, without regard to any conflict of laws principles
thereof.


[Signature page follows]



    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Bill of Sale, Assignment and
Assumption Agreement as of the date first above written.


ASSIGNOR                    ASSIGNEE


NE Opco, Inc.                Cenveo Corporation




a Delaware corporation            a Delaware corporation




By: ______________________        By: _______________________




Its: ______________________        Its: ______________________





    

--------------------------------------------------------------------------------




EXHIBIT B
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE


In re


NE OPCO, INC., et al.,


Debtors.
 


Chapter 11


Case No. 13-11483 (CSS)


Jointly Administered


Re: Docket No. _____



[PROPOSED] FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER AUTHORIZING (A) THE
SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF ALL LIENS,
CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, (B) THE DEBTOR’S ENTRY INTO AND
PERFORMANCE OF ITS OBLIGATIONS UNDER THE ASSET PURCHASE AGREEMENTS, (C) THE
DEBTOR’S ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
LEASES AND (D) RELATED RELIEF
Upon the motion (the “Motion”) of the debtors and debtors-in-possession in the
above-captioned cases (individually, the “NE Opco Debtor” and the “NEV Credit
Debtor” and collectively, the “Debtors”), for the entry of an order (the
“Order”) pursuant to sections 105(a), 363, and 365 of title 11 of the United
States Code (the “Bankruptcy Code”), Rules 2002, 6004, 6006, 9014, and 9019 of
the Federal Rules of Bankruptcy Procedure (as amended from time to time, the
“Bankruptcy Rules”), and Rule 6004-1 of the Local Rules of Bankruptcy Practice
and Procedure of the Bankruptcy Court for the District of Delaware (the “Local
Rules”) (a) approving the sale of the Purchased Assets, (the “Sale
Transactions”) pursuant to and as described in the Asset Purchase Agreements
(individually, an “APA” and collectively, the “APAs”) among the NE Opco Debtor,
Cenveo Inc. and Cenveo Corporation, dated [DATE] (the “Cenveo APA”), the NE Opco

    

--------------------------------------------------------------------------------




Debtor and [Hilco], dated [DATE] (the “[Hilco] APA”), and the NE Opco Debtor and
[Inventory Purchaser], dated [DATE] (the “[Inventory Purchaser] APA”) (each, a
“Purchaser” and collectively, the “Purchasers”), free and clear of any lien,
encumbrance, pledge, mortgage, deed of trust, security interest, claim, lease,
charge, option, right of first refusal, easement, servitude, proxy, voting trust
or agreement, transfer restriction under any shareholder or similar agreement or
encumbrance (collectively, the “Liens and Claims”) other than the Permitted
Exceptions, (b) authorizing the NE Opco Debtor’s entry into and performance of
its obligations under each of the APAs, (c) authorizing the assumption and
assignment of certain executory contracts and unexpired leases (the “Purchased
Contracts”) identified by the Purchaser pursuant to the APAs, and (c) granting
related relief; the Court having reviewed and considered (i) the Motion, (ii)
the objections thereto, if any, and (iii) the hearing on the Motion and heard
argument of counsel, as appropriate, and the Court after due deliberation having
determined that the relief requested in the Motion is in the best interests of
the Debtors, their estates, and their creditors; and good and sufficient cause
having been shown;
IT IS HEREBY FOUND AND DETERMINED THAT
A.On June 10, 2013 the Debtors filed voluntary petitions under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Court”). The Debtors are authorized to continue to operate their
businesses and to manage their properties as debtors in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code. By an order of the Court
[Docket No. 30], the Debtors’ chapter 11 cases (collectively, the “Chapter 11
Cases”) have been consolidated for procedural purposes only and are being
administered jointly.

    

--------------------------------------------------------------------------------




B.The Court has jurisdiction to consider the Motion and the relief requested
therein pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper in this district
pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding pursuant to 28
U.S.C. § 157(b).
C.The statutory predicates for the relief sought in the Motion and granted
pursuant to this Order are Bankruptcy Code sections 105, 363, 365, as
supplemented by Bankruptcy Rules 2002, 6004, and 6006 and Local Rule 6004-1.
D.This Order constitutes a final and appealable order within the meaning of 28
U.S.C. § 158(a). Consistent with Bankruptcy Rules 6004(h) and 6006(d), and to
the extent necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal
Rules of Civil Procedure, as made applicable by Bankruptcy Rule 7054, the Court
finds that there is no just reason for delay in the implementation of this Order
and that waiver of any applicable waiting period is appropriate, and expressly
directs entry of judgment as set forth herein.
E.As evidenced by the affidavits of service filed with the Court and the
representations on the record, proper, timely, adequate and sufficient notice of
the hearing to approve (i) the sale of the Purchased Assets (the “Sale
Hearing”), (ii) the assumption and/or assignment of the Purchased Contracts, and
(iii) the issuance of shares of common stock of Cenveo Inc. in partial exchange
for claims and as a portion of the purchase price for the Purchased Assets, in
accordance with the Settlement Order, has been provided to all parties in
interest in light of the circumstances of this case and applicable law,
including without limitation, sections 102(1) and 363(b) of the Bankruptcy Code,
Rules 2002, 6004, 6006, and 9014 of the Bankruptcy Rules, and requisite Local
Rules. No

    

--------------------------------------------------------------------------------




other or further notice of the Motion, the Sale Hearing, the assumption and/or
assignment of the Purchased Contracts or entry of this Order is required.
F.The Debtors thoroughly and fairly marketed the Purchased Assets prior to the
filing of the Motion and conducted the related sale process in good faith.
Potential purchasers had a full and fair opportunity to submit offers. Potential
bidders executed nondisclosure agreements and submitted expressions of interest.
G.Each APA was negotiated in good faith and at arm’s length by the Purchasers
and the Debtors, and entry into each APA represents a valid and sound exercise
of the NE Opco Debtor’s business judgment. The NE Opco Debtor has articulated
good and sufficient business reasons justifying the Sale Transactions. Such
business reasons include, but are not limited to, the following: (i) the APAs
and the closing thereon will present the best opportunity to realize the value
of the Purchased Assets on a going concern basis and avoid decline and
devaluation of the Purchased Assets; and (ii) unless the Sale Transactions and
the other transactions contemplated by the APAs are concluded expeditiously, as
provided for in the Motion and pursuant to the APAs, recoveries to creditors
will be diminished.
H.The Purchaser Note is an arm’s length transaction negotiated in good faith and
is an integral part of the Sale Transactions.
I.The Purchasers are not mere continuations of the Debtors or the Debtors’
estates, there is no continuity or common identity between the Purchasers and
the Debtors, and there is no continuity of enterprise between the Purchasers and
the Debtors. The Purchasers are not holding themselves out to the public as a
continuation of the Debtors. The Purchasers are not successors to the Debtor or
the Debtor’s estate and the

    

--------------------------------------------------------------------------------




Sale Transactions and related transactions do not amount to a consolidation,
merger or de facto merger of the Purchasers with or into the Debtor.
J.The sale of the Purchased Assets to the Purchasers is not being undertaken for
the purpose of escaping liability for any of the Debtors’ debts or hindering,
delaying or defrauding creditors under the Bankruptcy Code or under the laws of
the United States, or any state, territory, or possession thereof or located
therein, or the District of Columbia.
K.Each APA neither impermissibly restructures the rights of the Debtors’
creditors nor impermissibly dictates the terms of a chapter 11 plan for the
Debtors and, therefore, does not constitute a sub rosa plan.
L.The Purchasers are not insiders of the Debtors as that term is defined in
Section 101 of the Bankruptcy Code. No director or officer or other insider of
the Debtors holds any interest in or is otherwise related to the Purchasers. As
such, the Purchasers are good faith purchasers under section 363(m) of the
Bankruptcy Code and are entitled to the protections afforded thereby.
M.The evidence demonstrates that the Purchasers are good faith purchasers for
value and, as such, are entitled to all of the protections afforded under
section 363(m) of the Bankruptcy Code and any other applicable or similar
bankruptcy and non-bankruptcy law. Specifically, (i) the Purchasers recognized
that the Debtors were free to deal with any other party interested in purchasing
the Purchased Assets, (ii) all payments to be made by the Purchasers in
connection with the Sale Transactions have been disclosed, (iii) no common
identity of directors, officers, or controlling stockholders exists among the
Purchasers and the Debtors, (iv) the negotiation of each of the APAs

    

--------------------------------------------------------------------------------




was at arm’s-length and in good faith, and at all times each of the Purchasers
and Debtors were represented by competent counsel of their choosing, (v) the
Purchasers did not induce or cause the chapter 11 filing of the Debtors, and
(vi) the Purchasers have not acted in a collusive manner with any person.
N.Purchasers and their affiliates, successors and assigns are not “successor
employers” of the Debtors’ employees as defined by 26 C.F.R. § 54.4980B-9, as a
result of Purchasers’ acquisition of the Purchased Assets.
O.The consideration and terms and conditions provided by the Purchasers to the
NE Opco Debtor for the Purchased Assets under the APAs are fair and reasonable
and constitute fair consideration and reasonably equivalent value under the
Bankruptcy Code and any applicable state law. Further, neither of the Debtors
nor any Purchaser has engaged in any action or conduct that would justify or
permit the APAs to be avoided under Section 365(n) of the Bankruptcy Code.
P.The Issuance of the Common Stock Shares to the Share Recipients complies with
the provisions of Regulation D promulgated under the Securities Act of 1933 (the
“Securities Act”).
Q.The Share Recipients are “accredited investors,” as such term is defined in
Rule 501 of Regulation D under the Securities Act.
R.The Purchasers would not have entered into the APAs and would not consummate
the transactions contemplated hereby, including, without limitation, the Sale
Transactions and the assumption and assignment of the Purchased Contracts, (i)
if the transfer of the Purchased Assets were not free and clear of every lien,
encumbrance, pledge, mortgage, deed of trust, security interest, claim, lease,
charge, option, right of

    

--------------------------------------------------------------------------------




first refusal, easement, servitude, proxy, voting trust or agreement, transfer
restriction under any shareholder or similar agreement or encumbrance (subject
only to the Permitted Exceptions) or (ii) if the Purchasers would, or in the
future could, be liable for any such Liens and Claims (other than the Permitted
Exceptions) or any of the Excluded Liabilities. The Purchasers will not
consummate the transactions contemplated by the APAs unless this Court expressly
orders that none of the Purchasers, their affiliates, their present or
contemplated members or shareholders, or the Purchased Assets will have any
liability whatsoever with respect to, or be required to satisfy in any manner,
whether at law or equity, or by payment, setoff, or otherwise, directly or
indirectly, any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement or encumbrance (other than the Permitted
Exceptions, with respect to the Purchased Assets), any Excluded Liability, or
based on any taxes, successor, or transferee liability. Not transferring the
Purchased Assets free and clear of all such Liens and Claims (subject only to
the Permitted Exceptions), and of the Excluded Liabilities, would adversely
impact the Debtors’ efforts to maximize the value of their estates; and such a
transfer would be of substantially less benefit to the Debtors’ estates.
S.The Purchasers have (i) cured, or have provided adequate assurance of cure, of
any pre-petition default under any of the Purchased Contracts, within the
meaning of section 365(b)(1)(A) of the Bankruptcy Code, and (ii) provided
compensation or adequate assurance of compensation to any party for any actual
pecuniary loss to such party resulting from a pre-petition default under any of
the Purchased Contracts within

    

--------------------------------------------------------------------------------




the meaning of section 365(b)(1)(B) of the Bankruptcy Code. The Purchasers have
provided or will provide adequate assurance of future performance of and under
the Purchased Contracts within the meaning of section 365(b)(1)(C) of the
Bankruptcy Code.
T.The Debtors have (i) cured, or have provided adequate assurance of cure, of
any post-petition default, if any, under any of the Purchased Contracts, within
the meaning of section 365(b)(1)(A) of the Bankruptcy Code, and (ii) provided
compensation or adequate assurance of compensation to any party for any actual
pecuniary loss, if any, to such party resulting from a post-petition default
under any of the Purchased Contracts within the meaning of section 365(b)(1)(B)
of the Bankruptcy Code.
U.The sale of the Purchased Assets must be approved and consummated promptly in
order to preserve the value of the Purchased Assets. Therefore, time is of the
essence in consummating the Sale Transactions, and the Debtors and the
Purchasers intend to close the Sale Transactions as soon as reasonably
practicable.
V.The evidence proffered or adduced by the Debtors demonstrates compelling
circumstances and a good, sufficient, and sound business purpose and
justification for the immediate approval and consummation of the transaction
contemplated by each of the APAs, including, without limitation, the Sale
Transactions and the assumption and assignment of the Purchased Contracts. In
addition, consummation of the Sale Transactions will prevent the continuing
accrual of interest and fees to the DIP Lenders.
W.The Debtors have all right, title, and interest in the Purchased Assets
required to transfer and convey the Purchased Assets as contemplated by the
APAs.

    

--------------------------------------------------------------------------------




X.Upon entry of this Order, the Debtors shall have full corporate power and
authority to execute, deliver, and consummate the APAs.
Y.Approval of the APAs and consummation of the Sale Transaction at this time are
in the best interests of the Debtors and their respective creditors, equity
holders, and other parties in interest.
IT IS HEREBY ORDERED THAT
1.The Motion is GRANTED as set forth herein.
2.All objections and responses to the Motion that have not been overruled,
withdrawn, waived, settled or resolved, and all reservations of rights included
therein, are hereby overruled on the merits and denied.
3.The Purchasers’ offers for the Purchased Assets, as embodied in the APAs,
constitute the highest and best terms for the sale of the Purchased Assets under
the circumstances of these cases and are hereby approved.
4.The form of the APAs annexed hereto as Exhibit 1, Exhibit 2, and Exhibit 3 are
hereby approved pursuant to section 363(b) of the Bankruptcy Code. The Debtors
are authorized to consummate and perform all of their obligations under the
APAs, including the execution of such other documents and instruments that may
be reasonably necessary or desirable to implement the APAs and the taking of
such other or further actions as are necessary or appropriate to assign,
transfer, grant or convey to Purchasers all of the Purchased Assets as
contemplated by the APAs.
5.The Purchaser Note and the terms thereof are hereby authorized and approved in
their entirety.

    

--------------------------------------------------------------------------------




6.The Debtors are authorized and directed to irrevocably assign, transfer,
convey and deliver to International Paper Company (free and clear of any Liens
and Claims) the Purchaser Note and all of the Debtor’s rights thereunder
immediately upon the Closing of the Cenveo APA, pursuant to the terms of the
Assignment between NE Opco Debtor (as assignor) and International Paper Company
(as assignee), dated as of ___________  2013 (the “IP Assignment”) (Attached
hereto as Exhibit 4).
7.The IP Assignment and terms thereof are hereby authorized and approved in
their entirety and the Debtors are hereby authorized and directed, immediately
upon the Closing of the Cenveo APA, to execute and deliver to International
Paper Company the IP Assignment together with the original Purchaser Note.
8.The Debtors’ assignment, transfer, conveyance and delivery of the Purchaser
Note to International Paper Company pursuant to the terms of the IP Assignment
shall be free and clear of any Liens and Claims and shall not be subject to any
Permitted Exceptions.
9.Pursuant to section 363(f) of the Bankruptcy Code, the Purchased Assets will
be transferred to the Purchasers free and clear of any lien, encumbrance,
pledge, mortgage, deed of trust, security interest, claim, lease, charge,
option, right of first refusal, easement, servitude, proxy, voting trust or
agreement, transfer restriction under any shareholder or similar agreement or
encumbrance, other than the Permitted Exceptions, and free and clear of any
Excluded Liability.
10.Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the Sale
Transactions by the Debtors to the Purchasers of the Purchased Assets and
transactions

    

--------------------------------------------------------------------------------




related thereto, upon the closing under the APAs, are authorized and approved in
all respects.
11.The Sale Transactions are free and clear of every lien, encumbrance, pledge,
mortgage, deed of trust, security interest, claim, lease, charge, option, right
of first refusal, easement, servitude, proxy, voting trust or agreement,
transfer restriction under any shareholder or similar agreement or encumbrance
other than Permitted Exceptions, and the Excluded Liabilities, and all such
liens, encumbrances, pledges, mortgages, deeds of trust, security interests,
claims, leases, charges, options, rights of first refusal, easements,
servitudes, proxies, voting trusts or agreements, transfer restrictions under
any shareholder or similar agreement or encumbrances (other than Permitted
Exceptions), if any (including, without limitations, such Liens and Claims in
respect of post-petition financing, if any), and the Excluded Liabilities shall
be released, terminated and discharged as to the Purchased Assets and, subject
to the Settlement Order, shall be, and hereby are transferred and attached to
the proceeds from the Sale Transactions in the order of their priority, with the
same validity, force and effect such liens, encumbrances, pledges, mortgages,
deeds of trust, security interests, claims, leases, charges, options, rights of
first refusal, easements, servitudes, proxies, voting trusts or agreements,
transfer restrictions under any shareholder or similar agreement or encumbrances
(other than Permitted Exceptions) had against such Purchased Assets immediately
prior to the Sale Transactions and subject to the rights, claims, defenses, and
objections, if any, of the Debtors and all interested parties with respect to
any such asserted liens, encumbrances, pledges, mortgages, deeds of trust,
security interests, claims, leases, charges, options, rights of first refusal,
easements, servitudes, proxies,

    

--------------------------------------------------------------------------------




voting trusts or agreements, transfer restrictions under any shareholder or
similar agreement or encumbrances (other than Permitted Exceptions).
12.Except as expressly permitted by the APAs as to Assumed Liabilities, all
persons and entities, including, but not limited to, the Debtors, all debt
security holders, equity security holders, governmental, tax and regulatory
authorities, lenders, trade creditors, contract counterparties, customers,
landlords, licensors, employees, litigation claimants and other persons, holding
any lien, encumbrance, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement or encumbrance of any kind or nature whatsoever against or in
the Debtors or the Debtors’ interests in the Purchased Assets (whether known or
unknown, legal or equitable, matured or unmatured, contingent or noncontingent,
liquidated or unliquidated, asserted or unasserted, whether arising prior to or
subsequent to the commencement of these Chapter 11 Cases, whether imposed by
agreement, understanding, law, equity or otherwise), arising under or out of, in
connection with, or in any way relating to, the Debtors, the Purchased Assets,
the operation of the Debtors’ businesses before the Closing or the transfer of
the Debtors’ interests in the Purchased Assets to the Purchasers, including,
without limitation, the holders of Excluded Liabilities, shall not assert,
prosecute or otherwise pursue claims against the Purchasers, their property
(including, without limitation, the Purchased Assets), their successors and
assigns or affiliates, or interfere with the Purchasers’ title to, use, or
enjoyment of the Purchased Assets.

    

--------------------------------------------------------------------------------




13.Without limiting the generality of the foregoing, the Debtors, their estates
and any successor of the Debtors shall be deemed to have unconditionally
released the Purchasers and their officers, directors and affiliates from any
and all claims, obligations, rights, suits, damages, causes of action, remedies
and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereafter arising in law, equity or otherwise, arising from or
relating to, or involving the Excluded Liabilities, Purchased Assets, the sale
thereof to the Purchasers or the Purchasers’ quiet use and enjoyment of the
Purchased Assets that arose up to the date of the closing of the sale, with all
such claims, obligations, rights, suits, damages, causes of action, remedies and
liabilities attaching to the proceeds of the sale; provided, however, that the
foregoing release shall not apply to any such claims, obligations, rights,
suits, damages, causes of action, remedies and liabilities of the Debtors, their
estates and any successors of the Debtors arising from or relating to a breach
of the APAs by the Purchasers.
14.Neither the Purchasers nor their affiliates, successors or assigns shall, as
a result of the consummation of the APAs: (i) be a successor to the Debtors or
the Debtors’ estates; (ii) have, de facto or otherwise, merged or consolidated
with or into the Debtors or the Debtors’ estates, or (iii) be a continuation or
substantial continuation of the Debtors or any enterprise of the Debtors. Except
for the Assumed Liabilities, Purchasers shall not assume, nor be deemed to
assume, or in any way be responsible for any liability or obligation of any of
the Debtors and/or their estates including, but not limited to, any bulk sales
law, lien, encumbrance, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement or

    

--------------------------------------------------------------------------------




encumbrance. Except for the Assumed Liabilities, the transfer of the Purchased
Assets to the Purchasers under the APAs shall not result in (i) the Purchasers
or the Purchased Assets having any liability or responsibility for any Interest
against the Debtors or against an insider of the Debtors, (ii) the Purchased
Assets having any liability whatsoever with respect to or be required to satisfy
in any manner, whether at law or in equity, whether by payment, setoff or
otherwise, directly or indirectly, any Interest or Excluded Liability, or (iii)
Purchaser or the Purchased Assets, having any liability or responsibility to
Debtors.
15.Without limiting the generality of the foregoing, Purchasers and their
affiliates, successors and assigns are not required to offer or provide any
COBRA coverage to any former employee of the Debtors under any United States
statute or treasury regulation, including, without limitation, 26 C.F.R. §
54.4980B-9, as a result of Purchasers’ acquisition of the Purchased Assets.
16.The issuance of the Common Stock Shares to the Share Recipients pursuant to
the Cenveo APA is exempt from registration under the Securities Act or any
similar federal, state, or local law in reliance on the exemption set forth in
Regulation D promulgated under the Securities Act.
17.There shall be no payment accelerations, assignment fees, increases or any
other fees charged to the Purchasers (or any of their designees) or the Debtors
as a result of the assumption, assignment, and sale of the Purchased Contracts.
18.The Assumption Procedures described in the Motion relating to the Contracts
and Leases are approved in their entirety, including, without limitation, the
following procedures relating to the rejection or assumption and assignment of
Leases:

    

--------------------------------------------------------------------------------




The Assets Purchaser shall have until the date that is the earlier of ninety
(90) days after the Closing Date or the expiration of the period provided for
under section 365(d)(4) of the Bankruptcy Code (as such period may be extended
in accordance with such section) (the “Lease Designation Deadline”) to make a
determination whether to direct the Debtors to assume any Lease and assign such
Lease to the Assets Purchaser. Should the Assets Purchaser direct the Debtors to
assume and assign one or more Leases to the Assets Purchaser prior to the Lease
Designation Deadline, the Debtors shall file a motion to assume and assign any
such Lease pursuant and subject to section 365 of the Bankruptcy Code. Pending
the rejection or assumption and assignment of any Lease, from and after the
Closing Date through the effective date of such rejection or assumption and
assignment, the Assets Purchaser shall be obligated to pay, and shall be liable
for, any and all amounts arising under any such Lease, including any and all
amounts accruing under any such Lease which have not yet come due as of the
effective date of the rejection or assumption and assignment of such Lease;
provided, however, that the Assets Purchaser shall not be liable for actual or
pecuniary losses resulting from any breach of such Lease by the Debtors arising
after the Petition Date, except for breaches which are caused by the Assets
Purchaser.
19.Pursuant to section 365 of the Bankruptcy Code, the assignment and assumption
of the Purchased Contracts, as identified in the APAs, by the Purchasers or
designated affiliates of the Purchasers, is hereby authorized and approved in
all respects. Each of the Debtors is hereby authorized in accordance with
section 365 of the Bankruptcy Code to assume and assign to the Purchasers
effective upon the Closing each

    

--------------------------------------------------------------------------------




of the Purchased Contracts, free and clear of every lien, encumbrance, pledge,
mortgage, deed of trust, security interest, claim, lease, charge, option, right
of first refusal, easement, servitude, proxy, voting trust or agreement,
transfer restriction under any shareholder or similar agreement or encumbrance
other than the Permitted Exceptions. The assumption and assignment to the
Purchasers or their designated affiliates is in the best interests of the
Debtors and each of their creditors and estates and represents a prudent
exercise of the Debtors’ business judgment.
20.The Cure Amounts to be paid by the Debtors with respect to certain Purchased
Contracts, listed on Exhibit 5 hereto, are established at the amounts set forth
therein. Debtors shall promptly pay all Cure Amounts after Closing, and the
Purchasers and their affiliates shall have no liability for any other
obligations under the Purchased Contracts arising or accruing prior to the
Closing (or with respect to Contracts for properties under the Spirit Lease in
accordance with Section 2.5 of the Cenveo APA, prior to the applicable date of
effective assumption by Cenveo Corporation), except for the Cure Amounts that
are Assumed Liabilities listed in Schedule 1.1(e) of the Cenveo APA. All
defaults or other obligations of the Debtors under the Purchased Contracts
arising prior to the Closing are deemed satisfied by the payment, pursuant to
the terms of the APAs, of the Cure Amounts with respect to each Purchased
Contract in those amounts set forth in Exhibit 5 to this Order. The assumption
and/or assignment to the Purchasers or their designees of the Purchased
Contracts constitutes adequate assurance of the Purchasers’ future performance
under the Purchased Contracts within the meaning of sections 365(b)(1)(C) and
365(f)(2)(B) of the Bankruptcy Code. The Purchased Contracts shall, upon
assignment to the Purchasers, be valid, binding and in full force and

    

--------------------------------------------------------------------------------




effect and enforceable by Purchasers and their designees in accordance with
their respective terms, notwithstanding any provision of any Purchased Contracts
(including those of the type described in sections 365(b)(2) and 365(f) of the
Bankruptcy Code) that prohibits, restricts or conditions such assignment or
transfer, and, pursuant to section 365(k) of the Bankruptcy Code, the Debtors
shall be relieved from further liability with respect to the Purchased Contracts
upon the Closing.
21.The stays provided for in Bankruptcy Rules 6004(h) and 6006(d) are hereby
waived and this Order shall be effective immediately upon its entry.
22.The terms of this Order shall be binding on the Purchasers and their
successors, the Debtors, creditors of the Debtors and all other parties in
interest in the Bankruptcy Cases, and any successors of the Debtors, including
any trustee or examiner appointed in these cases or upon a conversion of these
cases to chapter 7 of the Bankruptcy Code.
23.The Purchasers are good faith purchasers entitled to the benefits and
protections afforded by section 363(m) of the Bankruptcy Code. In the absence of
a stay of this Order, the Purchasers will be acting in good faith within the
meaning of section 363(m) of the Bankruptcy Code in consummating the
transactions contemplated by the APAs, including assumption and assignment of
contracts, at any time after the entry of this Order.
24.The Court’s approval of these Sale Transactions and entry of this Order is
and shall be without prejudice to or effect (including collateral estoppel or
res judicata) on any rights, claims, causes of action, defenses or interests, of
the Debtors, creditors, equity holders or any statutory committee appointed in
any of these bankruptcy cases

    

--------------------------------------------------------------------------------




with respect to any person or entity other than the Purchasers or any of their
respective affiliates, designees, successors, assigns, directors, officers
including but not limited to any claim for breach of fiduciary duty, aiding and
abetting breach of fiduciary duty, setoff, recoupment, subordination or
recharacterization, whether or not arising out of any actions taken in
connection with the Sale Transactions or the APAs. To be clear, to the extent
that there is any inconsistency between this paragraph 24 and paragraph 11
hereof, the terms of paragraph 11 shall govern.
25.With respect to the transactions consummated pursuant to this Order, this
Order shall be sole and sufficient evidence of the transfer of title to the
Purchaser, and the sale transaction consummated pursuant to this Order shall be
binding upon and shall govern the acts of all persons and entities who may be
required by operation of law, the duties of their office, or contract, to
accept, file, register or otherwise record or release any documents or
instruments, or who may be required to report or insure any title or state of
title in or to any of the property sold pursuant to this Order, including
without limitation, all filing agents, filing officers, title agents, title
companies, recorders of mortgages, recorders of deeds, administrative agencies,
governmental departments, secretaries of state, and federal, state, and local
officials, and each of such persons and entities is hereby directed to accept
this Order as sole and sufficient evidence of such transfer of title and shall
rely upon this Order in consummating the transactions contemplated hereby.
26.This Court retains jurisdiction to interpret, implement and enforce the
provisions of, and resolve any disputes arising under or related to, this Order
and the

    

--------------------------------------------------------------------------------




APAs, all amendments thereto, any waivers and consents thereunder and each of
the agreements executed in connection therewith.
27.Nothing in this Order shall modify or waive any closing conditions or
termination rights in the APAs, and all such conditions and rights shall remain
in full force and effect in accordance with their terms.
28.The failure specifically to include any particular provisions of the APAs or
any of the documents, agreements or instruments executed in connection therewith
in this Order shall not diminish or impair the force of such provision,
document, agreement or instrument, it being the intent of the Court that the
APAs and each document, agreement or instrument be authorized and approved in
its entirety.
29.The consideration under the APAs shall be distributed in accordance with the
Settlement Order, including, without limitation, to first satisfy the
obligations under the DIP Facility. Additionally, for the avoidance of doubt,
all deposits recovered or otherwise received by the Debtors shall first be used
to satisfy the Debtors’ obligations under the DIP Facility in accordance with
the Settlement Order. In the event of any inconsistency between this Order and
the Settlement Order, the Settlement Order shall govern.
30.The APAs may be amended, supplemented or changed, and any provision thereof
may be waived, only by written instrument making specific reference to the
applicable APA(s) signed by the party thereto against whom enforcement of any
such amendment, supplement, modification or waiver is sought; provided, however,
that, after the entry of this Order, any such amendment, supplement, change or
waiver which

    

--------------------------------------------------------------------------------




materially adversely affects a Share Recipient shall also require the express
written consent of such Share Recipient in order to be effective




31.The Debtors are authorized to take all actions necessary to effectuate the
relief granted pursuant to this Order in accordance with the Motion.


Dated:    _____________, 2013
    Wilmington, Delaware
_____________________________________
THE HONORABLE CHRISTOPHER S. SONTCHI
                    UNITED STATES BANKRUPTCY JUDGE

    

--------------------------------------------------------------------------------




EXHIBIT 1


Cenveo Asset Purchase Agreement



    

--------------------------------------------------------------------------------




EXHIBIT 2


Hilco Asset Purchase Agreement

    

--------------------------------------------------------------------------------




EXHIBIT 3


Inventory Purchaser Asset Purchase Agreement

    

--------------------------------------------------------------------------------




EXHIBIT 4


IP Assignment



    

--------------------------------------------------------------------------------




EXHIBIT 5


Cure Amounts

    

--------------------------------------------------------------------------------






THIS UNSECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
(i) AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR (ii) AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.
UNSECURED PROMISSORY NOTE
[$2,600,000.00] Insert an amount (not to exceed $2,600,000) equal to the sum of
the principal and accrued and unpaid interest due and owing as of the date of
the Closing under the Purchase Agreement pursuant to that certain Tranche B Note
issued to International Paper Company as a Tranche B Lender pursuant to that
certain Debtor-In-Possession Credit Agreement dated as of June 10, 2013 (as
amended, amended and restated, supplemented or otherwise modified) among NE
Opco, Inc., as debtor and debtor-in-possession, the other loan parties party
thereto, the lenders party thereto and Salus Capital Partners, LLC, as
administrative agent and collateral agent.    
[$2,600,000.00] 1


 
 
 
New York, New York
 
 
 
 
_________ ___, 2013



FOR VALUE RECEIVED, Cenveo Corporation, a Delaware corporation (“Payor”), hereby
promises to pay to the order of NE Opco, Inc., a Delaware corporation (together
with its successors and permitted assigns, “Payee”), the principal sum of [Two
Million Six Hundred Thousand Dollars ($2,600,000.00)] 2 
The outstanding principal amount of this Note shall be due and payable in full
on ______ __, 2013 3 (or on such earlier date due to an acceleration of the
maturity of this Note pursuant to the terms hereof). Except as set forth in the
following paragraph, the principal amount of this Note shall not bear interest.
If any amount payable hereunder is not paid when due, whether at stated
maturity, by acceleration or otherwise, such overdue amount shall bear interest
at a rate per annum equal to ten percent (10.0%) from the date of such
non-payment until such amount is paid in full. All computations of interest
shall be made on the basis of a 360‑day year, for the actual number of days
elapsed in the relevant period (including the first day but excluding the last
day). In no event shall the interest rate payable on this Note exceed the
maximum rate of interest permitted to be charged under applicable law.
Payment of principal and interest shall be made in lawful money of the United
States of America, by wire transfer of immediately available funds, to such
account as Payee may direct Payor in writing.

    

--------------------------------------------------------------------------------




Payor may at any time, upon not less than one (1) Business Day’s prior written
notice to Payee, prepay all or any portion of the principal or interest owing
under this Note, without premium or penalty. Any prepayment of the principal
amount of this Note shall be accompanied by all accrued and unpaid interest on
such principal amount.
This Note is being issued pursuant to, and constitutes the “Purchaser Note”
under, the Asset Purchase Agreement, dated as of August __, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
by and among Payee, Cenveo and Parent. Capitalized terms used and not otherwise
defined herein have the meanings specified in the Purchase Agreement as in
effect on the date hereof.
The occurrence and continuance of any of the following shall constitute an event
of default (each an “Event of Default”) hereunder: (i) Payor fails to pay any
principal, interest or any other amount under this Note when due; (ii) Payor
fails to pay when due any of its other debt having an aggregate principal amount
greater than $35,000,000 or any interest or premium on such debt when due
(whether by scheduled maturity, acceleration, demand or otherwise) and such
failure continues after the applicable grace period, if any, specified in the
agreement or instrument relating to such debt; (iii)(a) Payor commences any
case, proceeding or other action (1) under any existing or future law relating
to bankruptcy, insolvency, reorganization, or other relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts or (2) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or Payor makes a general assignment for the benefit of its
creditors; (b) there is commenced against Payor any case, proceeding or other
action of a nature referred to in clause (iii)(a) above which results in the
entry of an order for relief or any such adjudication or appointment; (c) there
is commenced against Payor any case, proceeding or other action seeking issuance
of a warrant of attachment, execution or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief; (d) Payor takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (iii)(a), (iii)(b) or (iii)(c) above; or (e) Payor is generally not, or
shall be unable to, or admits in writing its inability to, pay its debts as they
become due; or (iv) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$35,000,000 (to the extent not covered by insurance) shall be entered against
Payor and all of such judgments or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof.
If any Event of Default occurs and is continuing, Payee may at its option, by
written notice to Payor, (i) declare the entire principal amount of this Note,
together with all accrued interest thereon and all other amounts payable
hereunder, immediately due and payable; and/or (ii) exercise any or all of its
rights, powers or remedies under applicable law; provided, however, that, if an
Event of Default described in clause (iii) of the immediately preceding
paragraph shall occur, the principal amount of this Note, together with all
accrued interest

    

--------------------------------------------------------------------------------




thereon and all other amounts payable hereunder, shall become immediately due
and payable without any notice, declaration or other act on the part of Payee.
Should any action be instituted for the collection of this Note, the reasonable
and documented costs and attorneys’ fees of the holder of this Note shall be
paid by Payor.
No failure or delay on the part of Payee or any other holder of this Note to
exercise any right, power or privilege under this Note and no course of dealing
between Payor and Payee shall impair such right, power or privilege or operate
as a waiver of any default or an acquiescence therein, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies expressly provided in this Note are cumulative to, and
not exclusive of, any rights or remedies that Payee would otherwise have.
If any provision in or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.


This Note shall be binding upon Payor and its successors and assigns and shall
inure to the benefit of Payee and its successors and assigns, provided, however,
that (a) Payor shall not have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of Payee, and
any such assignment without such consent shall be null and void ab initio, and
(b) NE Opco, Inc. shall have the right to assign this Note and its rights and
interests under this Note to (and only to) International Paper Company, a New
York corporation (“IP”); provided, that IP delivers to Payor a copy of a duly
executed assignment or endorsement of this Note. Except as set forth in the
foregoing clause (b), Payee shall not have the right to assign its rights
hereunder or any interest herein to any other Person without the prior written
consent of Payor, and any such assignment without such consent shall be null and
void ab initio.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF PAYOR AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST PAYOR ARISING OUT OF OR RELATING TO
THIS NOTE MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS NOTE PAYOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY

    

--------------------------------------------------------------------------------




JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS NOTE. Payor hereby agrees that
service of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to Payor at its address
set forth below, such service being hereby acknowledged by Payor to be
sufficient for personal jurisdiction in any action against Payor in any such
court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Payee to bring proceedings against
Payor in the courts of any other jurisdiction.
PAYOR AND, BY THEIR ACCEPTANCE OF THIS NOTE, PAYEE AND ANY SUBSEQUENT HOLDER OF
THIS NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS NOTE AND THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Payor and, by their acceptance of this
Note, Payee and any subsequent holder of this Note, each (i) acknowledges that
this waiver is a material inducement to enter into a business relationship, that
each has already relied on this waiver in entering into this relationship, and
that each will continue to rely on this waiver in their related future dealings
and (ii) further warrants and represents that each has reviewed this waiver with
its legal counsel and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
OF THIS NOTE. In the event of litigation, this provision may be filed as a
written consent to a trial by the court.
Payor hereby waives the benefit of any statute or rule of law or judicial
decision which would otherwise require that the provisions of this Note be
construed or interpreted most strongly against the party responsible for the
drafting thereof.
Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing and mailed, delivered
or transmitted by facsimile to Payor or Payee (as applicable) at the address set
forth below. All such notices and other communications shall be deemed to be
given or made at the times provided below.
All notices and other communications under this Note shall be in writing and
shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt), (b) when sent by facsimile (with written confirmation
of transmission) (or, if sent by facsimile after normal business hours, on the
next Business Day), (c) five (5) days after being deposited with the United
States Post Office, by registered or certified mail, postage

    

--------------------------------------------------------------------------------




prepaid, or (d) one (1) Business Day following the day sent by overnight courier
(with written confirmation of receipt), in each case at the following addresses
and facsimile numbers (or to such other address or facsimile number as Payor or
Payee may have specified by notice given to the other pursuant to this
provision):
If to Payor:


Prior to September 9, 2013:


Cenveo Corporation
One Canterbury Green
201 Broad Street
Stamford, Connecticut 06901
Attention: Scott J. Goodwin, Chief Financial Officer
Facsimile: (203) 595-3085


On and after September 9, 2013:


Cenveo Corporation
200 First Stamford Place, 2nd Floor
Stamford, Connecticut 06902
Attention: Scott J. Goodwin, Chief Financial Officer
Facsimile: (203) 595-3085
If to Payee:
NE Opco, Inc.
3211 Internet Blvd., Ste. 200
Frisco, Texas 75034
Attention: Brian Zollinger
Facsimile: 972-731-2763
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, Payor has caused this Note to be executed and delivered by
its duly authorized officer as of the day and year and at the place first above
written.





    

--------------------------------------------------------------------------------




PAYOR                    CENVEO CORPORATION
By:                    
Name:             
Title:
                            











    

--------------------------------------------------------------------------------




1 Insert an amount (not to exceed $2,600,000) equal to the sum of the principal
and accrued and unpaid interest due and owing as of the date of the Closing
under the Purchase Agreement pursuant to that certain Tranche B Note issued to
International Paper Company as a Tranche B Lender pursuant to that certain
Debtor-In-Possession Credit Agreement dated as of June 10, 2013 (as amended,
amended and restated, supplemented or otherwise modified) among NE Opco, Inc.,
as debtor and debtor-in-possession, the other loan parties party thereto, the
lenders party thereto and Salus Capital Partners, LLC, as administrative agent
and collateral agent.
2 See footnote 1.
3 
Insert date that occurs 45 days after the date of this Note or, if such date is
not a Business Day, the next succeeding Business Day.






    